Exhibit 10.5

 

 

 

 

INTERCREDITOR AGREEMENT

 

by and between

 

DEUTSCHE BANK AG NEW YORK BRANCH
as ABL Agent,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Term Loan Agent

 

Dated as of May 25, 2011

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE 1 Definitions

2

 

 

Section 1.1 UCC Definitions

2

Section 1.2 Other Definitions

2

Section 1.3 Rules of Construction

34

 

 

ARTICLE 2 Lien Priority

35

 

 

Section 2.1 Agreement to Subordinate

35

Section 2.2 Waiver of Right to Contest Liens

41

Section 2.3 Remedies Standstill

48

Section 2.4 Exercise of Rights

61

Section 2.5 No New Liens

70

Section 2.6 Waiver of Marshalling

76

 

 

ARTICLE 3 Actions of the Parties

77

 

 

Section 3.1 Certain Actions Permitted

77

Section 3.2 Agent for Perfection

77

Section 3.3 Sharing of Information and Access

78

Section 3.4 Insurance

78

Section 3.5 No Additional Rights For the Credit Parties Hereunder

79

Section 3.6 Actions Upon Breach

79

Section 3.7 Inspection Rights

79

 

 

ARTICLE 4 Application of Proceeds

81

 

 

Section 4.1 Application of Proceeds

81

Section 4.2 Specific Performance

86

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral

87

 

 

ARTICLE 5 Intercreditor Acknowledgements and Waivers

87

 

 

Section 5.1 Notice of Acceptance and Other Waivers

87

Section 5.2 Modifications to ABL Documents and Term Loan Documents

94

Section 5.3 Reinstatement and Continuation of Agreement

100

 

 

ARTICLE 6 Insolvency Proceedings

102

 

 

Section 6.1 DIP Financing

102

Section 6.2 Relief From Stay

105

Section 6.3 No Contest

105

Section 6.4 Asset Sales

107

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

Section 6.5 Separate Grants of Security and Separate Classification

107

Section 6.6 Enforceability

108

Section 6.7 ABL Obligations Unconditional

108

Section 6.8 Term Loan Obligations Unconditional

109

Section 6.9 Additional Obligations Unconditional

109

Section 6.10 Adequate Protection

110

 

 

ARTICLE 7 Miscellaneous

112

 

 

Section 7.1 Rights of Subrogation

112

Section 7.2 Further Assurances

114

Section 7.3 Representations

114

Section 7.4 Amendments

115

Section 7.5 Addresses for Notices

119

Section 7.6 No Waiver, Remedies

120

Section 7.7 Continuing Agreement, Transfer of Secured Obligations

120

Section 7.8 Governing Law:  Entire Agreement

120

Section 7.9 Counterparts

120

Section 7.10 No Third Party Beneficiaries

121

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents

121

Section 7.12 Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change

122

Section 7.13 Provisions Solely to Define Relative Rights

123

Section 7.14 Headings

123

Section 7.15 Severability

123

Section 7.16 Attorneys Fees

123

Section 7.17 VENUE; JURY TRIAL WAIVER

124

Section 7.18 Intercreditor Agreement

124

Section 7.19 No Warranties or Liability

125

Section 7.20 Conflicts

125

Section 7.21 Information Concerning Financial Condition of the Credit Parties

125

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Additional Indebtedness Designation

Exhibit B

—

Additional Indebtedness Joinder

Exhibit C

—

Joinder of ABL Credit Agreement or Term Loan Credit Agreement

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of May 25, 2011 between DEUTSCHE BANK AG NEW
YORK BRANCH, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined herein,
the “ABL Agent”) for the ABL Secured Parties and DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined herein, the
“Term Loan Agent”) for the Term Loan Secured Parties.  Capitalized terms defined
in Article 1 hereof are used in this Agreement as so defined.

 

RECITALS

 

A.                                   Pursuant to the Original ABL Credit
Agreement, the ABL Credit Agreement Lenders have agreed to make certain loans
and other financial accommodations to or for the benefit of the ABL Borrowers.

 

B.                                     Pursuant to the ABL Guarantees, the ABL
Guarantors have agreed to guarantee the payment and performance of the ABL
Borrowers’ obligations under the ABL Documents.

 

C.                                     As a condition to the effectiveness of
the Original ABL Credit Agreement and to secure the obligations of the ABL
Credit Parties under and in connection with the ABL Documents, the ABL Credit
Parties have granted to the ABL Agent (for the benefit of the ABL Secured
Parties) Liens on the Collateral.

 

D.                                    Pursuant to the Original Term Loan Credit
Agreement, the Term Loan Credit Agreement Lenders have agreed to make certain
loans and other financial accommodations to or for the benefit of the Term Loan
Borrower.

 

E.                                      Pursuant to the Term Loan Guarantees,
the Term Loan Guarantors have agreed to guarantee the payment and performance of
the Term Loan Borrower’s obligations under the Term Loan Documents.

 

F.                                      As a condition to the effectiveness of
the Original Term Loan Credit Agreement and to secure the obligations of the
Term Loan Credit Parties under and in connection with the Term Loan Documents,
the Term Loan Credit Parties have granted to the Term Loan Agent (for the
benefit of the Term Loan Secured Parties) Liens on the Collateral.

 

G.                                     Pursuant to this Agreement, the Company
may, from time to time, designate certain additional Indebtedness of any Credit
Party as “Additional Indebtedness” (and as either “Additional ABL Indebtedness”
or “Additional Term Indebtedness,” as the case may be) by executing and
delivering the Additional Indebtedness Designation and by complying with the
procedures set forth in Section 7.11 hereof, and the holders of such Additional
Indebtedness and any other applicable Additional Secured Party shall thereafter
constitute Additional Secured Parties (and either “Additional ABL Secured
Parties” or “Additional Term Secured Parties,” as the case may be), and any
Additional Agent for any such Additional Secured Parties shall

 

--------------------------------------------------------------------------------


 

thereafter constitute an Additional Agent (and either an “Additional ABL Agent”
or an “Additional Term Agent,” as the case may be), for all purposes under this
Agreement.

 

H.                                    Each of the ABL Agent (on behalf of the
ABL Secured Parties) and the Term Loan Agent (on behalf of the Term Loan Secured
Parties) and, by their acknowledgment hereof, the ABL Credit Parties and the
Term Loan Credit Parties, desire to agree to the relative priority of Liens on
the Collateral and certain other rights, priorities and interests as provided
herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1

 

Definitions

 

Section 1.1  UCC Definitions.  The following terms which are defined in the
Uniform Commercial Code are used herein as so defined:  Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations and Tangible Chattel
Paper.

 

Section 1.2  Other Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“ABL Agent” shall mean Deutsche Bank AG New York Branch in its capacity as
collateral agent under the ABL Credit Agreement, together with its successors
and assigns in such capacity from time to time, whether under the Original ABL
Credit Agreement or any subsequent ABL Credit Agreement, as well as any Person
designated as the “Agent” or “Collateral Agent” under any ABL Credit Agreement.

 

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) was an ABL Credit Agreement Lender or an Affiliate of an ABL
Credit Agreement Lender on the date hereof, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more ABL Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“ABL Borrowers” shall mean the Company and certain of its Subsidiaries, in their
capacities as borrowers under the ABL Credit Agreement, together with its and
their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

 

“ABL Collateral Exposure” shall mean, as to any ABL Credit Agreement or
Additional ABL Credit Facility as of the date of determination, the sum of
(a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the ABL Secured Parties to make loans and other extensions of
credit thereunder (or after the termination of such commitments, the total
outstanding principal amount of loans and other extensions of credit under such
facility) plus (b) as to any other facility, the outstanding principal amount of
ABL Obligations or Additional ABL Obligations (as applicable) thereunder.

 

“ABL Collateral Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the Form of Exhibit P to the Original ABL Credit Agreement as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof.

 

“ABL Collateral Obligations” shall mean the ABL Obligations and any Additional
ABL Obligations.

 

“ABL Collateral Representative” shall mean (a) if the Original ABL Credit
Agreement is then in effect, the ABL Agent acting for the ABL Collateral Secured
Parties; and (b) if the Original ABL Credit Agreement is not then in effect, the
ABL Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

 

“ABL Collateral Secured Parties” shall mean the ABL Secured Parties and any
Additional ABL Secured Parties.

 

“ABL Commingled Collateral” shall have the meaning set forth in
Section 3.7(a) hereof.

 

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that complies with clause (1) of the definition of

 

3

--------------------------------------------------------------------------------


 

“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original ABL Credit Agreement or (y) any subsequent ABL Credit Agreement
(in each case, as amended, restated, supplemented, waived or otherwise modified
from time to time); provided, that the requisite creditors party to such ABL
Credit Agreement (or their agent or other representative on their behalf) shall
agree, by a joinder agreement substantially in the form of Exhibit C attached
hereto or otherwise in form and substance reasonably satisfactory to the Term
Loan Agent and any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company), that the obligations under such ABL Credit Agreement are subject
to the terms and provisions of this Agreement.  Any reference to the ABL Credit
Agreement shall be deemed a reference to any ABL Credit Agreement then in
existence.

 

“ABL Credit Agreement Lenders” shall mean the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as
an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document.

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, those other ancillary agreements as
to which the ABL Agent or any ABL Secured Party is a party or a beneficiary and
all other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“ABL Guarantees” shall mean that certain guarantee agreement dated as of the
date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“ABL Guarantors” shall mean the collective reference to Holdings (so long as it
is a guarantor under any of the ABL Guarantees), each of the Company’s Domestic
Subsidiaries that is a guarantor under any of the ABL Guarantees and any other
Person who becomes a guarantor under any of the ABL Guarantees.

 

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was the
ABL Agent or

 

4

--------------------------------------------------------------------------------


 

an ABL Credit Agreement Lender or an Affiliate of an ABL Credit Agreement Lender
on the date hereof, or at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the “administrative agent” or “agent”
under the ABL Credit Agreement, the ABL Credit Agreement Lenders or any of them,
any ABL Bank Products Affiliates or any ABL Hedging Affiliates, under any ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such ABL Credit
Party, would have accrued on any ABL Obligation, whether or not a claim is
allowed against such ABL Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the ABL Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

 

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

 

(1)                                  all Accounts (other than Accounts which
constitute identifiable Proceeds of Term Loan Priority Collateral) and all
General Intangibles derived from, arising from or owing under and in respect of,
any Related Corporation Contract;

 

(2)                                  all Chattel Paper (including Tangible
Chattel Paper and Electronic Chattel Paper);

 

(3)                                  (x) all Deposit Accounts and Money and all
cash, checks, other negotiable instruments, funds and other evidences of
payments held therein and (y) all Securities, Security Entitlements, and
Securities Accounts, in each case, to the extent constituting cash or Cash
Equivalents or representing a claim to Cash Equivalents, in each case other than
the Asset Sales Proceeds Account and Capital Stock of direct and indirect
Subsidiaries of Holdings and all cash, checks and other property held therein or
credited thereto, but in any event and regardless of the foregoing clauses, but
excluding the Asset Sales Proceeds Account and identifiable Proceeds of Term
Loan Priority Collateral;

 

(4)                                  all Inventory;

 

(5)                                  to the extent involving or governing any of
the items referred to in the preceding clauses (1) through (4), all Documents,
General Intangibles (including data processing software and excluding
Intellectual Property and Capital Stock of direct and indirect Subsidiaries

 

5

--------------------------------------------------------------------------------


 

of Holdings), Instruments (including, without limitation, Promissory Notes),
Letter of Credit Rights and Commercial Tort Claims, provided that to the extent
any of the foregoing also relates to Term Loan Priority Collateral, only that
portion related to the items referred to in the preceding clauses (1) through
(4) shall be included in the ABL Priority Collateral;

 

(6)                                  to the extent evidencing or governing any
of the items referred to in the preceding clauses (1) through (5), all
Supporting Obligations; provided that to the extent any of the foregoing also
relates to Term Loan Priority Collateral only that portion related to the items
referred to in the preceding clauses (1) through (5) shall be included in the
ABL Priority Collateral;

 

(7)                                  all books and Records relating to the
foregoing (including without limitation all books, databases, customer lists,
and Records, whether tangible or electronic, which contain any information
relating to any of the foregoing); and

 

(8)                                  all collateral security and guarantees with
respect to any of the foregoing and all cash, Money, instruments, securities
(other than Capital Stock of direct and indirect Subsidiaries of Holdings),
financial assets, Investment Property (other than Capital Stock of direct and
indirect Subsidiaries of Holdings), insurance proceeds and deposit accounts
directly received as Proceeds of any ABL Priority Collateral described in the
preceding clauses (1) through (5) (such Proceeds, “ABL Priority Proceeds”);
provided, however, that no Proceeds of ABL Priority Proceeds will constitute ABL
Priority Collateral unless such Proceeds of ABL Priority Proceeds would
otherwise constitute ABL Priority Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral.

 

As used in this definition of “ABL Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided in the Original ABL Credit Agreement (if
the Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

 

“ABL Priority Collateral Documents” shall mean the ABL Documents and any
Additional ABL Documents, as applicable.

 

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Priority Collateral of this Agreement.

 

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

 

“ABL Secured Parties” shall mean the ABL Agent and all ABL Credit Agreement
Lenders, all ABL Bank Products Affiliates and all ABL Hedging Affiliates, and
all successors, assigns, transferees and replacements thereof, as well as any
Person designated as an “ABL Secured Party” under any ABL Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

“Additional ABL Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional ABL Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional ABL
Credit Facility.

 

“Additional ABL Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional ABL Credit Party with
the obligations of such Additional ABL Credit Party thereunder being secured by
one or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent
or an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Credit Facility Lender at the time of entry into such Bank Products Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional ABL Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Affiliate
hereunder with respect to more than one Credit Facility).

 

“Additional ABL Bank Products Provider” shall mean any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Additional ABL Collateral Documents” shall mean all “Security Documents” as
defined in any Additional ABL Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional ABL Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including without limitation any credit agreements, loan
agreements, indentures or other financing agreements, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company, any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional ABL Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional ABL Credit Facility Lenders” shall mean one or more holders of
Additional ABL Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional ABL Credit Facilities, together with their
successors, assigns and transferees, as

 

7

--------------------------------------------------------------------------------


 

well as any Person designated as an “Additional ABL Credit Facility Lender”
under any ABL Credit Agreement.

 

“Additional ABL Credit Party” shall mean the Company, Holdings (so long as it is
a guarantor under any of the Additional ABL Guarantees), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional ABL Document, and any other Person who becomes a guarantor under
any of the Additional ABL Guarantees.

 

“Additional ABL Documents” shall mean any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any Bank
Products Agreements between any Additional ABL Credit Party and any Additional
ABL Bank Products Affiliate or Additional ABL Bank Products Provider, any
Hedging Agreements between any Additional ABL Credit Party and any Additional
ABL Hedging Affiliate or Additional ABL Hedging Provider, those other ancillary
agreements as to which any Additional ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional ABL Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional ABL Agent, in connection with any of the foregoing or any Additional
ABL Credit Facility, including any intercreditor or joinder agreement among any
of the Additional ABL Secured Parties or among any of the ABL Secured Parties
and Additional ABL Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Guarantees” shall mean any one or more guarantees of any
Additional ABL Obligations of any Additional ABL Credit Party by any other
Additional ABL Credit Party in favor of any Additional ABL Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional ABL Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Credit Facility Lender at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Additional ABL Collateral Documents (provided that no Person shall, with respect
to any Hedging Agreement, be at any time a Hedging Affiliate hereunder with
respect to more than one Credit Facility).

 

“Additional ABL Hedging Provider” shall mean any Person (other than an
Additional ABL Hedging Affiliate) that has entered into a Hedging Agreement with
an Additional ABL Credit Party with the obligations of such Additional ABL
Credit Party thereunder being secured by one or more Additional ABL Collateral
Documents, as designated by the Company in accordance with the terms of one or
more Additional ABL Collateral Documents, (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

 

8

--------------------------------------------------------------------------------


 

“Additional ABL Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional ABL Indebtedness” in the relevant
Additional Indebtedness Designation in accordance with Section 7.11 hereof.

 

“Additional ABL Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional ABL Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional ABL Credit Party from time to time to any Additional ABL Agent,
any Additional ABL Secured Parties or any of them, including any Additional ABL
Bank Products Affiliates, Additional ABL Hedging Affiliates, Additional ABL Bank
Products Provider or Additional ABL Hedging Provider, under any Additional ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Additional
ABL Credit Party, would have accrued on any Additional ABL Obligation, whether
or not a claim is allowed against such Additional ABL Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Additional ABL Documents, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.

 

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

 

“Additional ABL Secured Parties” shall mean all Additional ABL Agents, all
Additional ABL Credit Facility Lenders, all Additional ABL Bank Products
Affiliates, all Additional ABL Bank Products Providers, all Additional ABL
Hedging Affiliates, all Additional ABL Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional ABL Secured Party” under any Additional ABL Credit Facility;
and with respect to any Additional ABL Agent shall mean the Additional ABL
Secured Parties represented by such Additional ABL Agent.

 

“Additional Agent” shall mean any Additional ABL Agent and any Additional Term
Agent.

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean any Additional ABL Collateral
Documents and any Additional Term Collateral Documents.

 

“Additional Credit Facilities” shall mean any Additional ABL Credit Facilities
and any Additional Term Credit Facilities.

 

“Additional Credit Party” shall mean any Additional ABL Credit Party and any
Additional Term Credit Party.

 

9

--------------------------------------------------------------------------------


 

“Additional Documents” shall mean any Additional ABL Documents and any
Additional Term Documents.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any Additional ABL Guarantees and any
Additional Term Guarantees.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by

 

(a)                                  prior to the Discharge of ABL Obligations,
Section 8.14 of the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other ABL Credit Agreement then in effect if the Original
ABL Credit Agreement is not then in effect (which covenant is designated in such
ABL Credit Agreement as applicable for purposes of this definition);

 

(b)                                 prior to the Discharge of Term Loan
Obligations, Section 8.2 of the Original Term Loan Credit Agreement (if the
Original Term Loan Credit Agreement is then in effect) or the corresponding
negative covenant restricting Liens contained in any other Term Loan Credit
Agreement then in effect if the Original Term Loan Credit Agreement is not then
in effect (which covenant is designated in such Term Loan Credit Agreement as
applicable for purposes of this definition); and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Liens contained in any applicable
Additional Credit Facility then in effect (which covenant is designated in such
Additional Credit Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Loan Obligations, in the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Term Loan Credit Agreement then in effect (if the Original Term Loan Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(1)(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

 

10

--------------------------------------------------------------------------------


 

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Lender” shall mean any Additional ABL Credit Facility Lender and any
Additional Term Credit Facility Lender.

 

“Additional Obligations” shall mean any Additional ABL Obligations and any
Additional Term Obligations.

 

“Additional Secured Parties” shall mean any Additional ABL Secured Parties and
any Additional Term Secured Parties.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)                                  prior to the Discharge of ABL Obligations,
Section 8.13 of the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other ABL Credit Agreement then in effect if the
Original ABL Credit Agreement is not then in effect (which covenant is
designated in such ABL Credit Agreement as applicable for purposes of this
definition);

 

(b)                                 prior to the Discharge of Term Loan
Obligations, Section 8.1 of the Original Term Loan Credit Agreement (if the
Original Term Loan Credit Agreement is then in effect) or the corresponding
negative covenant restricting Indebtedness contained in any other Term Loan
Credit Agreement then in effect if the Original Term Loan Credit Agreement is
not then in effect (which covenant is designated in such Term Loan Credit
Agreement as applicable for purposes of this definition); and

 

(c)                                  prior to the Discharge of Additional
Obligations, any negative covenant restricting Indebtedness contained in any
Additional Credit Facility then in effect (which covenant is designated in such
Additional Credit Facility as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (c), prior to the Discharge of

 

11

--------------------------------------------------------------------------------


 

Additional Obligations, in the applicable Additional Credit Facility then in
effect.  In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for the purposes
of such other Credit Document.

 

“Additional Term Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Term Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Term Credit Facility.

 

“Additional Term Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional Term Credit Party with
the obligations of such Additional Term Credit Party thereunder being secured by
one or more Additional Term Collateral Documents, (b) was an Additional Term
Agent or an Additional Term Credit Facility Lender or an Affiliate of an
Additional Term Credit Facility Lender at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more Additional Term Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

 

“Additional Term Bank Products Provider” shall mean any Person (other than an
Additional Term Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Term Credit Party with the obligations of such
Additional Term Credit Party thereunder being secured by one or more Additional
Term Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional Term Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Additional Term Collateral Documents” shall mean all “Security Documents” as
defined in any Additional Term Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Term Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Term Obligations or under which rights
or remedies with respect to such Liens are governed, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Term Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Term Indebtedness is or may
be incurred, including without limitation any credit agreements, loan
agreements, indentures, guarantees or other financing agreements, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, together with (b) if designated by the Company, any other agreement
extending the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional Term Obligations, whether by
the same or any other lender, debtholder or other creditor or group of lenders,

 

12

--------------------------------------------------------------------------------


 

debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional Term Credit Facility Lenders” shall mean one or more holders of
Additional Term Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional Term Credit Facilities, together with
their successors, assigns and transferees, as well as any Person designated as
an “Additional Term Credit Facility Lender” under any Additional Term Credit
Facility.

 

“Additional Term Credit Party” shall mean the Company, Holdings (so long as it
is a guarantor under any of the Additional Term Guarantees), each direct or
indirect Subsidiary of the Company or any of its Affiliates that is or becomes a
party to any Additional Term Document, and any other Person who becomes a
guarantor under any of the Additional Term Guarantees.

 

“Additional Term Documents” shall mean any Additional Term Credit Facilities,
any Additional Term Guarantees, any Additional Term Collateral Documents, any
Bank Products Agreements between any Credit Party and any Additional Term Bank
Products Affiliate or Additional Term Bank Products Provider, any Hedging
Agreements between any Credit Party and any Additional Term Hedging Affiliate or
Additional Term Hedging Provider, those other ancillary agreements as to which
any Additional Term Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to any Additional Term Agent, in connection with any
of the foregoing or any Additional Term Credit Facility, including any
intercreditor or joinder agreement among any of the Additional Term Secured
Parties or among any of the Term Loan Secured Parties and Additional Term
Secured Parties, in each case as the same may be amended, supplemented, waived
or otherwise modified from time to time.

 

“Additional Term Guarantees” shall mean any one or more guarantees of any
Additional Term Obligations of any Additional Term Credit Party by any other
Additional Term Credit Party in favor of any Additional Term Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional Term Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional Term Credit Party with the
obligations of such Additional Term Credit Party thereunder being secured by one
or more Additional Term Collateral Documents, (b) was an Additional Term Agent
or an Additional Term Credit Facility Lender or an Affiliate of an Additional
Term Credit Facility Lender at the time of entry into such Hedging Agreement, or
at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional Term Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

 

13

--------------------------------------------------------------------------------


 

“Additional Term Hedging Provider” shall mean any Person (other than an
Additional Term Hedging Affiliate) that has entered into a Hedging Agreement
with an Additional Term Credit Party with the obligations of such Additional
Term Credit Party thereunder being secured by one or more Additional Term
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Term Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

 

“Additional Term Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional Term Indebtedness” in the relevant
Additional Indebtedness Designation.

 

“Additional Term Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional Term Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional Term Credit Party from time to time to any Additional Term
Agent, any Additional Term Secured Parties or any of them, including any
Additional Term Bank Products Affiliates, Additional Term Hedging Affiliates,
Additional Term Bank Products Provider or Additional Term Hedging Provider,
under any Additional Term Document, whether for principal, interest (including
interest and fees which, but for the filing of a petition in bankruptcy with
respect to such Additional Term Credit Party, would have accrued on any
Additional Term Obligation, whether or not a claim is allowed against such
Additional Term Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Additional Term Recovery” shall have the meaning set forth in Section 5.3(d).

 

“Additional Term Secured Parties” shall mean all Additional Term Agents, all
Additional Term Credit Facility Lenders, all Additional Term Bank Products
Affiliates, all Additional Term Bank Products Providers, all Additional Term
Hedging Affiliates, all Additional Term Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Term Secured Party” under any Additional Term Credit Facility;
and with respect to any Additional Term Agent shall mean the Additional Term
Secured Parties represented by such Additional Term Agent.

 

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

14

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time pursuant
to the terms hereof.

 

“Agent” shall mean the ABL Agent, the Term Loan Agent and any Additional Agent,
as applicable.

 

“Alternative DIP Offer”:  shall have the meaning set forth in Subsection
6.1(c)(ii).

 

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding only the proceeds of any sale or disposition of any
Term Loan Priority Collateral and the Proceeds of investment thereof.

 

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any Term
Loan Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional Term Bank Products Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, processing and other administrative services with respect
thereto), (c) cash management services (including, without limitation,
controlled disbursements, credit cards, credit card processing services,
automated clearinghouse and other electronic funds transfer transactions, return
items, netting, overdrafts, depository, lockbox, stop payment, information
reporting, wire transfer and interstate depository network services) and
(d) other banking products or services as may be requested by any Credit Party
(other than letters of credit and other than loans except indebtedness arising
from services described in items (a) through (c) of this definition) .

 

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Additional ABL Bank Products Provider or any Additional Term Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Borrower” shall mean any of the ABL Borrowers, the Term Loan Borrower and any
Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close.

 

“Capitalized Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with generally accepted accounting principles as in
effect in the United States.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent

 

15

--------------------------------------------------------------------------------


 

ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any ABL Secured Party, any Term Loan Secured Party or any
Additional Secured Party or any Affiliate thereof or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment) and the commercial paper
of the holding company of which is rated at least A-2 or the equivalent thereof
by Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies
Inc.) or any successor rating agency (“S&P”) or at least P-2 or the equivalent
thereof by Moody’s Investors Service, Inc. or any successor rating agency
(“Moody’s”) (or if at such time neither is issuing ratings, then a comparable
rating of such other nationally recognized rating agency as shall be approved by
any Agent (other than any Designated Agent), in each case, in its reasonable
judgment), (or, if there is no continuing Agent other than any Designated Agent,
as designated by the Company)), (c) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) commercial paper rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by any Agent (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company)), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the Securities and Exchange Commission under the Investment
Company Act of 1940, and (f) investments similar to any of the foregoing
denominated in foreign currencies approved by the board of directors of the
Company, in each case provided in clauses (a), (b), (d) and (to the extent
relating to any such clause) (f) above only, maturing within twelve months after
the date of acquisition.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent, the Term Loan Agent or any Additional Agent under any
of the ABL Collateral Documents, the Term Loan Collateral Documents or the
Additional Collateral Documents, together with all rents, issues, profits,
products, and Proceeds thereof to the extent a Lien is granted or purported to
be granted therein to the applicable Agent by such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Emergency Medical Services Corporation, a Delaware
corporation, and any successor in interest thereto.

 

16

--------------------------------------------------------------------------------


 

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Copyright Licenses” shall mean with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right to use any United States copyright of
such Credit Party, other than agreements with any Person who is an Affiliate or
a Subsidiary of such Credit Party, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights” shall mean with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States copyrights,
whether or not the underlying works of authorship have been published or
registered, United States copyright registrations and copyright applications,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof and (iii) the
right to sue or otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Documents” shall mean the ABL Documents, the Term Loan Documents and any
Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Term Loan Credit
Agreement or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the Term Loan Credit Parties
and any Additional Credit Parties.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Term Loan Agent under
any Term Loan Credit Agreement other than the Original Term Loan Credit
Agreement, or any ABL Agent under any ABL Credit Agreement other than the
Original ABL Credit Agreement, in each case that the Company designates as a
Designated Agent (as confirmed in writing by such Agent if such designation is
made subsequent to the joinder of such Agent to this Agreement), as and to the
extent so designated.  Such designation may be for all purposes under this
Agreement, or may be for one or more specified purposes thereunder or provisions
thereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“DIP Offer”: shall have the meaning set forth in Subsection 6.1(c)(i).

 

17

--------------------------------------------------------------------------------


 

“Discharge of ABL Collateral Obligations” shall mean the Discharge of ABL
Obligations and (if applicable) the Discharge of Additional ABL Obligations for
each Additional ABL Credit Facility.

 

“Discharge of ABL Obligations” shall mean:

 

(a) the payment in full in cash of the applicable ABL Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) but excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the ABL Documents at such time.

 

“Discharge of Additional ABL Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

 

(a) the payment in full in cash of the applicable Additional ABL Obligations
that are outstanding and unpaid at the time all Additional ABL Indebtedness
under such Additional ABL Credit Facility is paid in full in cash (i) including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional ABL Credit Facility (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Additional ABL Credit Facility at such time;
and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional ABL Documents at such time.

 

“Discharge of Additional Obligations” shall mean the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional Term Obligations (if applicable) for each Additional
Term Credit Facility.

 

“Discharge of Additional Term Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional Term Credit Facility, with
respect to each Additional Term Credit Facility:

 

(a) the payment in full in cash of the applicable Additional Term Obligations
that are outstanding and unpaid at the time all Additional Term Indebtedness
under such Additional

 

18

--------------------------------------------------------------------------------


 

Term Credit Facility is paid in full in cash, (i) including (if applicable),
with respect to amounts available to be drawn under outstanding letters of
credit issued thereunder at such time (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding letters of credit at such
time), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Term Credit Facility
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit) but (ii) excluding unasserted contingent
indemnification or other obligations under the applicable Additional Term Credit
Facility at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional Term Documents at such time.

 

“Discharge of Term Loan Collateral Obligations” shall mean the Discharge of Term
Loan Obligations and (if applicable) the Discharge of Additional Term
Obligations for each Additional Term Credit Facility.

 

“Discharge of Term Loan Obligations” shall mean:

 

(a) the payment in full in cash of the applicable Term Loan Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable Term
Loan Credit Agreement is paid in full in cash, but excluding, for the avoidance
of doubt, unasserted contingent indemnification or other obligations under the
applicable Term Loan Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Term Loan Documents at such time.

 

“Disposition” shall mean any sale, issuance, conveyance, transfer, lease or
other disposition.

 

“Domestic Subsidiaries” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Loan Credit Agreement or any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)                                  the taking of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code, or taking any action to enforce any right or power to
repossess, replevy, attach, garnish, levy upon or collect the Proceeds of any
Lien;

 

(b)                                 the exercise of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, by self-help repossession, by notification to account
obligors of any Grantor, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;

 

19

--------------------------------------------------------------------------------


 

(c)                                  the taking of any action or the exercise of
any right or remedy in respect of the collection on, set off against, marshaling
of, injunction respecting or foreclosure on the Collateral or the Proceeds
thereof;

 

(d)                                 the appointment of a receiver, receiver and
manager or interim receiver of all or part of the Collateral;

 

(e)                                  the sale, lease, license, or other
disposition of all or any portion of the Collateral by private or public sale or
any other means permissible under applicable law;

 

(f)                                    the exercise of any other right of a
secured creditor under Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)                                 the exercise of any voting rights relating
to any Capital Stock included in the Collateral; and

 

(h)                                 the delivery of any notice, claim or demand
relating to the Collateral to any Person (including any securities intermediary,
depository bank or landlord) in possession or control of any Collateral,

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the Term
Loan Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Commodity
Accounts, Deposit Accounts or Securities Accounts, in each case, against the ABL
Obligations or any Additional ABL Obligations pursuant to the provisions of the
ABL Documents or any applicable Additional ABL Documents (including the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent or any applicable Additional ABL
Agent), (vii) the cessation of lending pursuant to the provisions of the ABL
Documents, the Term Loan Documents or any applicable Additional Documents,
including upon the occurrence of a default on the existence of an over-advance,
(viii) the consent by the ABL Agent to disposition by any Grantor of any of the
ABL Priority Collateral or the consent by the Term Loan Collateral
Representative to disposition by any Grantor of any of the Term Loan Priority
Collateral or (ix) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

 

“Excluded Vehicles” shall mean, at any time, Vehicles with a model year older
than 10 years that are owned by a Grantor, including all tires and appurtenances
thereto.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

20

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary of the Company which is organized
and existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.  Any subsidiary of the Company
which is organized and existing under the laws of Puerto Rico or any other
territory of the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or Indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), and intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof) and
other assets (including cash, Cash Equivalents or Temporary Cash Investments)
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including, without limitation, with
respect to any Credit Party, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Credit Party is a
party or under which such Credit Party has any right, title or interest or to
which such Credit Party or any property of such Credit Party is subject, as the
same may from time to time be amended, supplemented, waived or otherwise
modified from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Term Loan Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the ABL Guarantors, the Term Loan Guarantors and
any Additional Guarantors.

 

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Term Loan Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional Term Hedging
Affiliate, as applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider” shall mean any Term Loan Hedging Provider, any Additional ABL
Hedging Provider or any Additional Term Hedging Provider, as applicable.

 

“Holdings” shall mean CDRT Acquisition Corporation, a Delaware corporation, and
any successor in interest thereto.

 

21

--------------------------------------------------------------------------------


 

“Impairment” shall (a) with respect to the Term Loan Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) , which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, and (f) all indebtedness or
obligations of the types referred to in the preceding clauses (a) through (e) to
the extent secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof
and (g) all guarantees by such Person of Indebtedness of other Persons, to the
extent so guaranteed by such Person.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” shall mean, with respect to any Credit Party, the
collective reference to such Credit Party’s Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and
Trademark Licenses.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Intervening ABL Secured Party” shall have the meaning set forth in
Section 4.1(g).

 

“Intervening Term Creditor” shall have the meaning set forth in Section 4.1(g).

 

“Inventory” shall have the meaning assigned in the Uniform Commercial Code as of
the date hereof.

 

“Issuing Lender” shall have the meaning set forth in the ABL Credit Agreement,
the Term Loan Credit Agreement or any Additional Term Credit Facility, as the
context requires.

 

22

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Term Loan Agent, the Term Loan Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of the Term Loan Collateral Documents.

 

“Management Guarantee” shall have the meaning assigned to such term in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect).

 

“Matching DIP Offer”: shall have the meaning set forth in Subsection 6.1(c)(ii).

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any plan of reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

 

“Original ABL Credit Agreement” shall mean that certain Credit Agreement dated
as of the date hereof by and among the ABL Borrowers, Deutsche Bank AG New York
Branch, as administrative agent, the ABL Credit Agreement Lenders and the ABL
Agent, as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Original Term Loan Credit Agreement” shall mean that certain Credit Agreement
dated as of the date hereof by and among the Term Loan Borrower, Deutsche Bank
AG New York Branch, as administrative agent, the Term Loan Credit Agreement
Lenders and the Term Loan Agent, as amended, restated, supplemented, waived or
otherwise modified from time to time.

 

“Party” shall mean the ABL Agent, the Term Loan Agent or any Additional Agent,
and “Parties” shall mean all of the ABL Agent, the Term Loan Agent and any
Additional Agent.

 

“Patent License” shall mean, with respect to any Credit Party, all United States
written license agreements of such Credit Party with any other Person that is
not an Affiliate or a Subsidiary of such Credit Party, in connection with any
United States patent, patent application,

 

23

--------------------------------------------------------------------------------


 

or patentable invention other than agreements with any Person who is an
Affiliate or a Subsidiary of such Credit Party, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now or hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Credit Party accruing thereunder or pertaining thereto.

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Pledged Securities” shall have the meaning set forth in the ABL Collateral
Documents or in the Term Loan Collateral Documents, as the context requires.

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Priority Collateral” shall mean the ABL Priority Collateral or the Term Loan
Priority Collateral.

 

“Proceeds” shall mean (a) all “proceeds,” as such term is defined in Article 9
of the Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other

 

24

--------------------------------------------------------------------------------


 

income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Proposed DIP” shall have the meaning set forth in Subsection 6.1(c)(i).

 

“Purchase Money Indebtedness” shall mean any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

 

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

 

“Related Corporation Contract” shall mean (a) a “Related Corporation Contract”
as defined in the Original ABL Credit Agreement if the Original ABL Credit
Agreement is then in effect; (b) if the Original ABL Credit Agreement is not
then in effect, a “Related Corporation Contract” as defined in any subsequent
ABL Credit Agreement then in effect; and (c) if neither the Original ABL Credit
Agreement nor any subsequent ABL Credit Agreement is then in effect, a “Related
Corporation Contract” as defined in any Additional ABL Credit Facility then in
effect.

 

“Requisite ABL Holders” shall mean ABL Secured Parties and/or Additional ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility; provided that:

 

(a)                                  if the matter being consented to or the
action being taken by the ABL Collateral Representative is the subordination of
Liens to other Liens, the consent to DIP Financing, or the consent to a sale of
all or substantially all of the ABL Priority Collateral or (after the Discharge
of Term Loan Collateral Obligations) all or substantially all of the Collateral,
then “Requisite ABL Holders” shall mean those ABL Collateral Secured Parties
necessary to validly consent to the requested action in accordance with the
applicable ABL Documents and Additional ABL Documents,

 

(b)                                 except as may be separately otherwise agreed
in writing by and between or among each Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties, if the matter being
consented to or the action being taken by the ABL Collateral Representative will
affect the ABL Secured Parties in a manner different and materially adverse
relative to the manner such matter or action affects any Additional ABL Secured
Parties (except to the extent expressly set forth in this Agreement), then
“Requisite ABL Holders” shall mean (1) Additional ABL Secured Parties and/or ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional

 

25

--------------------------------------------------------------------------------


 

ABL Credit Facility, and (2) ABL Secured Parties holding, in the aggregate, in
excess of 50% of the ABL Collateral Exposure under the ABL Credit Agreement,

 

(c)                                  except as may be separately otherwise
agreed in writing by and between or among each Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties, if the matter being
consented to or the action being taken by the ABL Collateral Representative will
affect any Additional ABL Agent or the Additional ABL Secured Parties
represented thereby in a manner different and materially adverse relative to the
manner such matter or action affects the ABL Secured Parties or the other
Additional ABL Secured Parties (except to the extent expressly set forth in this
Agreement), then “Requisite ABL Holders” shall mean (1) Additional ABL Secured
Parties and/or ABL Secured Parties holding, in the aggregate, in excess of 50%
of the aggregate ABL Collateral Exposure under the ABL Credit Agreement and any
Additional ABL Credit Facility and (2) such Additional ABL Agent and/or
Additional ABL Secured Parties represented thereby holding, in the aggregate, in
excess of 50% of the ABL Collateral Exposure under the applicable Additional ABL
Credit Facility or Facilities.

 

“Requisite Term Holders” shall mean Term Loan Secured Parties and/or Additional
Term Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of any loans included in the Term Loan Collateral
Obligations; provided that:

 

(a)                                  if the matter being consented to or the
action being taken by the Term Loan Collateral Representative is the
subordination of Liens to other Liens, the consent to DIP Financing, or the
consent to a sale of all or substantially all of the Term Loan Priority
Collateral or (after the Discharge of ABL Collateral Obligations) all or
substantially all of the Collateral, then “Requisite Term Holders” shall mean
those Term Loan Collateral Secured Parties necessary to validly consent to the
requested action in accordance with the applicable Term Loan Documents and
Additional Term Documents,

 

(b)                                 except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties, if the matter
being consented to or the action being taken by the Term Loan Collateral
Representative will affect the Term Loan Secured Parties in a manner different
and materially adverse relative to the manner such matter or action affects any
Additional Term Secured Parties (except to the extent expressly set forth in
this Agreement), then “Requisite Term Holders” shall mean (1) Additional Term
Secured Parties and/or Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Collateral
Obligations and (2) Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Obligations and

 

(c)                                  except as may be separately otherwise
agreed in writing by and between or among each Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, if the
matter being consented to or the action being taken by the Term Loan Collateral
Representative will affect any Additional Term Agent or the Additional Term
Secured Parties represented thereby in a manner different and materially adverse
relative to the manner such

 

26

--------------------------------------------------------------------------------


 

matter or action affects the Term Loan Secured Parties or the other Additional
Term Secured Parties (except to the extent expressly set forth in this
Agreement), then “Requisite Term Holders” shall mean (1) Additional Term Secured
Parties and/or Term Loan Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of the Term Loan Collateral Obligations
and (2) such Additional Term Agent and/or Additional Term Secured Parties
represented thereby holding, in the aggregate, in excess of 50% of the aggregate
principal amount of the applicable Additional Term Obligations.

 

“Right of Last Refusal”: shall have the meaning set forth in Subsection
6.1(c)(i).

 

“Secured Parties” shall mean the ABL Secured Parties, the Term Loan Secured
Parties and the Additional Secured Parties.

 

“Series” shall mean (a) with respect to the Term Loan Collateral Secured
Parties, each of (i) the Term Loan Secured Parties (in their capacities as such)
and (ii) the Additional Term Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Additional Term
Agent (in its capacity as such for such Additional Term Secured Parties),
(b) with respect to any Term Loan Collateral Obligations, each of (i) the Term
Loan Obligations and (ii) the Additional Term Obligations incurred pursuant to
any Additional Term Credit Facility that is to be represented by a common
Additional Agent (in its capacity as such for such Additional Term Obligations),
(c) with respect to the ABL Collateral Secured Parties, each of (i) the ABL
Secured Parties (in their capacities as such) and (ii) the Additional ABL
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Additional ABL Agent (in its capacity as such for
such Additional ABL Secured Parties) and (d) with respect to any ABL Collateral
Obligations, each of (i) the ABL Obligations and (ii) the Additional ABL
Obligations incurred pursuant to any Additional ABL Credit Facility that is to
be represented by a common Additional Agent (in its capacity as such for such
Additional ABL Obligations).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

“Temporary Cash Investments” shall mean any of the following:  (i) any
investment in (x) direct obligations of the United States of America, a member
state of the European Union or any country in whose currency funds are being
held pending their application in the making of an investment or capital
expenditure by the Company or a Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof, or obligations guaranteed by
the United States of America or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Company or a Subsidiary in
that country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any

 

27

--------------------------------------------------------------------------------


 

of the foregoing or (y) direct obligations of any foreign country recognized by
the United States of America rated at least “A” by S&P or “A-1” by Moody’s (or,
in either case, the equivalent of such rating by such organization or, if no
rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization as shall be approved by any Agent
(other than any Designated Agent), in each case, in its reasonable judgment (or,
if there is no continuing Agent other than the Designated Agent, as designated
by the Company), (ii) overnight bank deposits, and investments in time deposit
accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under the ABL Credit Agreement, the Term Loan
Credit Agreement or any Additional Credit Facility or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company) at the time
such Investment is made, (iii) repurchase obligations with a term of not more
than 30 days for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than that of the Company or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization as shall be approved by any Agent (other than any
Designated Agent), in each case, in its reasonable judgment (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company),
(vi) Preferred Stock (other than of the Company or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization as shall be approved by any Agent (other than any
Designated Agent), in each case, in its reasonable judgment (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i)-(vi) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (viii) any money market
deposit accounts issued or offered by a domestic

 

28

--------------------------------------------------------------------------------


 

commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act of 1940, as amended, and (ix) similar investments approved by the
board of directors of the Company in the ordinary course of business.

 

“Term Loan Agent” shall mean Deutsche Bank AG New York Branch in its capacity as
collateral agent under the Original Term Loan Credit Agreement, together with
its successors and assigns in such capacity from time to time, whether under the
Original Term Loan Credit Agreement or any subsequent Term Loan Credit
Agreement, as well as any Person designated as the “Agent” or “Collateral Agent”
under any Term Loan Credit Agreement.

 

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Agent, a Term Loan
Credit Agreement Lender or an Affiliate of a Term Loan Credit Agreement Lender
at the time of entry into such Bank Products Agreement, or on or prior to
June 15, 2011, or at the time of the designation referred to in the following
clause (c), and (c) has been designated by the Company in accordance with the
terms of one or more Term Loan Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Bank
Products Affiliate) that has entered into a Bank Products Agreement with a Term
Loan Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider hereunder with respect to
more than one Credit Facility).

 

“Term Loan Borrower” shall mean the Company, in its capacity as a borrower under
the Term Loan Credit Agreement, together with its respective successors and
assigns.

 

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, supplemented, waived or
modified from time to time.

 

“Term Loan Collateral Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the Form of Exhibit P-2 to the Original Term Loan
Credit Agreement as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms thereof.

 

29

--------------------------------------------------------------------------------


 

“Term Loan Collateral Obligations” shall mean the Term Loan Obligations and any
Additional Obligations.

 

“Term Loan Collateral Representative” shall mean the Term Loan Agent acting for
the Term Loan Collateral Secured Parties, unless the principal amount of
Additional Term Obligations under any Additional Term Credit Facility exceeds
the principal amount of Term Loan Obligations under the Term Loan Credit
Agreement, and in such case (unless otherwise agreed in writing between the Term
Loan Agent and any Additional Term Agent or after the Discharge of Term Loan
Obligations, between any Additional Term Agents), the Additional Term Agent
under such Additional Term Credit Facility (or, if there is more than one such
Additional Term Credit Facility, the Additional Term Credit Facility under which
the greatest principal amount of Additional Term Obligations is outstanding at
the time) acting for the Term Loan Collateral Secured Parties.  In addition, in
the event that any Additional Term Agent subordinates its security interest in
any Term Loan Priority Collateral to the security interest of the ABL Agent or
any Additional ABL Agent as permitted by Section 2.1(a)(6) and (8) or which
otherwise has an Impairment with respect to all or substantially all of the Term
Loan Priority Collateral then such Additional Term Agent shall not serve as Term
Loan Collateral Representative (unless (x) the Discharge of Term Loan
Obligations has occurred and (y) either such Additional Term Agent is the only
Additional Term Agent or each other Additional Term Agent has similarly
subordinated its security interest) and, in such event the Term Loan Collateral
Representative will be selected as if the disqualified Additional Term Agent and
the Additional Term Obligations represented thereby did not exist.

 

“Term Loan Collateral Secured Parties” shall mean the Term Loan Secured Parties
and any Additional Term Secured Parties.

 

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Term Loan Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than the Term Loan Agent and any Designated
Agent, as designated by the Company), that the obligations under such Term Loan
Credit Agreement are subject to the terms and provisions of this Agreement.  Any
reference to the Term Loan Credit Agreement shall be deemed a reference to any
Term Loan Credit Agreement then in existence.

 

30

--------------------------------------------------------------------------------


 

“Term Loan Credit Agreement Lenders” shall mean the lenders, debtholders and
other creditors party from time to time to the Term Loan Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “Term Loan Credit Agreement Lender” under the Term Loan Credit
Agreement.

 

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guarantees, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or any Term Loan Hedging
Provider, any Management Guarantee and those other ancillary agreements as to
which the Term Loan Agent or any Term Loan Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Term Loan Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Term Loan
Agent, in connection with any of the foregoing or any Term Loan Credit
Agreement, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Term Loan Guarantees” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Term Loan Guarantors” shall mean the collective reference to Holdings (so long
as it is a guarantor under any of the Term Loan Guarantees), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guarantees and any other Person who becomes a guarantor under any of the Term
Loan Guarantees.

 

“Term Loan Hedging Affiliate” shall mean any Term Loan Credit Agreement Lender
or any Affiliate of any Term Loan Credit Agreement Lender who (a) has entered
into a Hedging Agreement with a Term Loan Credit Party with the obligations of
such Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Agent, a Term Loan Credit Agreement
Lender or an Affiliate of a Term Loan Credit Agreement Lender at the time of
entry into such Hedging Agreement, or on or prior to June 15, 2011, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more Term
Loan Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Affiliate hereunder with respect to
more than one Credit Facility).

 

“Term Loan Hedging Provider” shall mean any Person (other than a Term Hedging
Affiliate) that has entered into a Hedging Agreement with a Term Loan Credit
Party with the obligations of such Term Loan Credit Party thereunder being
secured by one or more Term Loan Collateral Documents, as designated by the
Company in accordance with the terms

 

31

--------------------------------------------------------------------------------


 

 

of one or more Term Loan Collateral Documents (provided that no Person shall,
with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

 

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the “administrative
agent” or “agent” under the Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders or any of them, any Term Loan Bank Products Affiliates, any
Term Loan Hedging Affiliates, any Term Loan Bank Products Providers, any Term
Loan Hedging Providers or any Management Credit Providers under any Term Loan
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Term Loan
Credit Party, would have accrued on any Term Loan Obligation, whether or not a
claim is allowed against such Term Loan Credit Party for such interest and fees
in the related bankruptcy proceeding), reimbursement for amounts drawn under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Loan Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Term Loan Priority Collateral Documents” shall mean the Term Loan Documents and
any Additional Term Documents, as applicable.

 

“Term Loan Priority Collateral” shall mean all Collateral, other than the ABL
Priority Collateral, including all Real Property, Equipment, Intellectual
Property and Capital Stock of any direct or indirect Subsidiaries of Holdings,
collateral security and guarantees with respect to any Term Loan Priority
Collateral and all cash, Money, instruments, securities, financial assets and
deposit accounts directly received as Proceeds of any Term Loan Priority
Collateral; provided, however, no Proceeds of Proceeds will constitute Term Loan
Priority Collateral unless such Proceeds of Proceeds would otherwise constitute
Term Loan Priority Collateral or are credited to any Asset Sales Proceeds
Account, provided, further that under no circumstance shall Excluded Assets (as
defined in the next succeeding sentence) be Term Loan Priority Collateral.  As
used in this definition of “Term Loan Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided (x) prior to the Discharge of Term Loan
Obligations, in the Original Term Loan Credit Agreement (if the Original Term
Loan Credit Agreement is then in effect), or in any other Additional Term Credit
Facility then in effect (if the Original Term Loan Credit Agreement is not then
in effect) or the Term Loan Collateral Documents relating thereto, and (y) from
and after the Discharge of Term Loan Obligations, in the applicable Additional
Term Credit Facility then in effect which is designated as applicable for the
purposes of this definition or the Additional Term Collateral Documents relating
thereto.

 

“Term Loan Recovery” shall have the meaning set forth in Section 5.3(b).

 

“Term Loan Secured Parties” shall mean the Term Loan Agent, all Term Loan Credit
Agreement Lenders, all Term Loan Bank Products Affiliates, all Term Loan Bank

 

32

--------------------------------------------------------------------------------


 

Products Providers, all Term Loan Hedging Affiliates, all Term Loan Hedging
Providers, all Management Credit Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Term Loan Secured Party” under any Term Loan Credit Agreement.

 

“Trade Secret Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trade Secrets” shall mean with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now or
hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses, non disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark License” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, with any other Person who is not an Affiliate or
Subsidiary of such Credit Party, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, trademark and service mark registrations, and applications
for trademark or service mark registrations (except for “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of said Act has
been filed, it being understood and agreed that the carve out in this
parenthetical shall be applicable only if and for so long as a grant of a
security interest in such intent to use application would invalidate or
otherwise jeopardize such Credit Party’s rights therein), and any renewals
thereof, including, without limitation, (i) the right to sue or otherwise
recover for any and all past, present and future infringements or dilutions
thereof, (ii) all income, royalties, damages and other payments now or hereafter
due and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements

 

33

--------------------------------------------------------------------------------


 

thereof), and (iii) all other rights corresponding thereto in the United States
and all other rights of any kind whatsoever of such Credit Party accruing
thereunder or pertaining thereto in the United States, together in each case
with the goodwill of the business connected with the use of, and symbolized by,
each such trademark, service mark, trade name, trade dress or other indicia of
trade origin or business identifiers.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state (other than Excluded Vehicles) and
all tires and other appurtenances to any of the foregoing.

 

Section 1.3  Rules of Construction.  Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 2

 

Lien Priority

 

Section 2.1  Agreement to Subordinate.  (a) Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the Term Loan Agent
or the Term Loan Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Term Loan Agent or any Additional Agent (or the ABL Secured
Parties, the Term Loan Secured Parties or any Additional Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of the ABL Documents, the Term Loan
Documents or any Additional Documents, (iv) whether the ABL Agent, the Term Loan
Agent or any Additional Agent, in each case, either directly or through agents,
holds possession of, or has control over, all or any part of the Collateral,
(v) the fact that any such Liens in favor of the ABL Agent or the ABL Secured
Parties, the Term Loan Agent or the Term Loan Secured Parties or any Additional
Agent or any Additional Secured Parties securing any of the ABL Obligations, the
Term Loan Obligations or any Additional Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Term Loan Obligations or any Additional Term Obligations (in the case
of the ABL Obligations and any Additional ABL Obligations) or the ABL
Obligations or any Additional ABL Obligations (in the case of the Term Loan
Obligations or any Additional Term Obligations), respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, hereby agree that:

 

(1)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Parties that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and subordinate to
all Liens granted to the ABL Agent and the ABL Secured Parties in the ABL
Priority Collateral to secure all or any portion of the ABL Obligations;

 

(2)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and

 

35

--------------------------------------------------------------------------------


 

subordinate to all Liens granted to any Additional ABL Agent and any Additional
ABL Secured Parties in the ABL Priority Collateral to secure all or any portion
of any Additional ABL Obligations;

 

(3)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to all Liens granted to the Term Loan Agent or
any Term Loan Secured Party in the ABL Priority Collateral to secure all or any
portion of the Term Loan Obligations, and all Liens granted to any Additional
Term Agent or any Additional Term Secured Parties in the ABL Priority Collateral
to secure all or any portion of the Additional Term Obligations;

 

(4)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional ABL Secured Party that secures all or any portion of any
Additional ABL Obligations shall in all respects be senior and prior to (x) all
Liens granted to the Term Loan Agent or any Term Loan Secured Party in the ABL
Priority Collateral to secure all or any portion of the Term Loan Obligations
and (y) all Liens granted to any Additional Term Agent or any Additional Term
Secured Parties in the ABL Priority Collateral to secure all or any portion of
the Additional Term Obligations;

 

(5)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations,
and any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional Secured Party that secures all or any portion of the Additional
ABL Obligations, shall in all respects be junior and subordinate to all Liens
granted to the Term Loan Agent and the Term Loan Secured Parties in the Term
Loan Priority Collateral to secure all or any portion of the Term Loan
Obligations;

 

(6)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations,
and any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional Secured Party that secures all or any portion of the Additional
ABL Obligations,  shall in all respects be junior and subordinate to all Liens
granted to any Additional Term Agent or any Additional Term Secured Parties in
the Term Loan Priority Collateral to secure all or any portion of any Additional
Term Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and (x) the ABL Agent, on behalf of itself
and the ABL Secured Parties and (y) such Additional ABL Agent on behalf of
itself and the Additional ABL Secured Parties represented thereby, as the case
may be);

 

36

--------------------------------------------------------------------------------


 

(7)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the Term Loan Agent
or any Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Term Loan Priority Collateral to
secure all or any portion of the ABL Obligations, and all Liens granted to any
Additional ABL Agent or any Additional ABL Secured Parties in the Term Loan
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

 

(8)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of any Additional Term
Agent or any Additional Term Secured Party that secures all or any portion of
the Additional Term Obligations shall in all respects be senior and prior to
(x) all Liens granted to the ABL Agent or any ABL Secured Party in the Term Loan
Priority Collateral to secure all or any portion of the ABL Obligations and
(y) all Liens granted to any Additional ABL Agent or any Additional ABL Secured
Parties in the Term Loan Priority Collateral to secure all or any portion of the
Additional ABL Obligations (except in the case of either (x) or (y) as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and (i) the ABL Agent, on behalf of itself and the ABL Secured Parties
or (ii) such Additional ABL Agent on behalf of itself and the Additional ABL
Secured Parties represented thereby, as the case may be);

 

(9)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of the ABL Agent or any ABL Secured Party that secures all or any portion
of the ABL Obligations (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties);

 

(10)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby);

 

(11)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion

 

37

--------------------------------------------------------------------------------


 

of the Collateral now or hereafter held by or on behalf of the Term Loan Agent
or any Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, however, that
notwithstanding the foregoing, if any Additional Term Agent and any Additional
Term Secured Party subordinates itself to any of the ABL Agent, the ABL Secured
Parties, any Additional ABL Agent or any Additional ABL Secured Parties with
respect to any Term Loan Priority Collateral in a separate writing as permitted
by paragraphs (6) and (8) of this Section 2.1(a) then such Additional Term Agent
and Additional Term Secured Parties shall not be pari passu with the Term Loan
Agent and Term Loan Secured Parties with respect to any Term Loan Priority
Collateral so subordinated but rather shall be junior and subordinate to the
Term Loan Agent and Term Loan Secured Parties with respect to such Term Loan
Priority Collateral; and

 

(12)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent that secures all or any
portion of the Additional Term Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby); provided, however, that notwithstanding the foregoing, if any
Additional Term Agent and any Additional Term Secured Party subordinates itself
to any of the ABL Agent, the ABL Secured Parties, any Additional ABL Agent or
Additional ABL Secured Parties with respect to any Term Loan Priority Collateral
in a separate writing as permitted by paragraphs (6) and (8) of this
Section 2.1(a) then such Additional Term Agent and Additional Term Secured
Parties shall not be pari passu with the Term Loan Agent and the Term Loan
Secured Parties with respect to any Term Loan Priority Collateral so
subordinated but rather shall be junior and subordinate to the Term Loan Agent
and the Term Loan Secured Parties with respect to such Term Loan Priority
Collateral.

 

(b)           Notwithstanding any failure by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party to perfect its security interests in
the Collateral or any avoidance, invalidation, priming or subordination by any
third party or court of competent jurisdiction of the security interests in the
Collateral granted to the ABL Secured Parties, the Term Loan Secured Parties or
any Additional Secured Parties:

 

(1)           the priority and rights as between the ABL Secured Parties, on the
one hand, and the Term Loan Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein;

 

(2)           the priority and rights as between the ABL Secured Parties, on the
one hand, and any Additional Secured Parties, on the other hand, with respect to
the

 

38

--------------------------------------------------------------------------------


 

Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by and between any applicable Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

 

(3)           the priority and rights as between the Term Loan Secured Parties,
on the one hand, and any Additional Secured Parties, on the other hand, with
respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between or among any applicable
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Credit Agreement Lenders); and

 

(4)           the priority and rights as between any Additional Agent and the
Additional Secured Parties represented thereby, on the one hand, and any other
Additional Agent and the Additional Secured Parties represented thereby, on the
other hand, with respect to the Collateral shall be as set forth herein (except
as may be separately otherwise agreed in writing by and between such Additional
Agents, each on behalf of itself and the Additional Secured Parties represented
thereby).

 

(c)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, acknowledges and agrees that (x) concurrently herewith, the ABL
Agent, for the benefit of itself and the ABL Secured Parties, has been granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto and (y) any Additional
Agent, on behalf of itself and any Additional Secured Parties, may be granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto.  The ABL Agent, for and
on behalf of itself and the ABL Secured Parties, acknowledges and agrees that
(x) concurrently herewith, the Term Loan Agent, for the benefit of itself and
the Term Loan Secured Parties, has been granted Liens upon all of the Collateral
in which the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto, (y) any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties, may be granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and (z) any Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties, may be granted Liens upon all
of the Collateral in which the ABL Agent has been granted Liens, and the ABL
Agent hereby consents thereto.  Any Additional Agent, for and on behalf of
itself and any Additional Secured Parties represented thereby, acknowledges and
agrees, concurrently upon becoming a party hereto, that (x) the ABL Agent, for
the benefit of itself and the ABL Secured Parties, was granted Liens upon all of
the Collateral in which such Additional Agent is being granted Liens and such
Additional Agent hereby consents thereto, (y) the Term Loan Agent, for the
benefit of itself and the Term Loan Secured Parties, was granted Liens upon all
of the Collateral in which such Additional Agent is being granted Liens and such
Additional Agent hereby consents thereto and (z) any other Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, may be
granted Liens upon all of the Collateral in which such Additional Agent has been
granted Liens and such Additional Agent hereby consents thereto.  The
subordination of Liens by the Term Loan Agent in favor of the ABL Agent and any
Additional ABL Agent, by the ABL Agent in favor of the Term Loan Agent and any
Additional Term Agent, by any Additional Term Agent in favor of the ABL Agent
and any Additional ABL Agent, and by any Additional ABL Agent in favor of the
Term Loan Agent

 

39

--------------------------------------------------------------------------------


 

and any Additional Term Agent, in each case as set forth herein, shall not be
deemed to subordinate the Liens of the Term Loan Agent, the ABL Agent or any
Additional Agent to the Liens of any other Person.  The provision of pari passu
and equal priority as between Liens of the Term Loan Agent and Liens of any
Additional Term Agent, or as between Liens of any Additional Term Agent and
Liens of any other Additional Term Agent, in each case as set forth herein,
shall not be deemed to subordinate the Liens of the Term Loan Agent or any
Additional Term Agent to the Liens of any Person other than the ABL Agent and
any Additional ABL Agent as and to the extent set forth herein, or to provide
that the Liens of the Term Loan Agent or any Additional Term Agent will be pari
passu or of equal priority with the Liens of any other Person. The provision of
pari passu and equal priority as between Liens of the ABL Agent and Liens of any
Additional ABL Agent, or as between Liens of any Additional ABL Agent and Liens
of any other Additional ABL Agent, in each case as set forth herein, shall not
be deemed to subordinate the Liens of the ABL Agent or any Additional ABL Agent
to the Liens of any Person other than the Term Loan Agent and any Additional
Term Agent as and to the extent set forth herein, or to provide that the Liens
of the ABL Agent or any Additional ABL Agent will be pari passu or of equal
priority with the Liens of any other Person.

 

(d)           Lien priority as among the ABL Obligations, the Term Loan
Obligations and the Additional Obligations with respect to any Collateral will
be governed solely by this Agreement, except as may be separately otherwise
agreed in writing by or among any applicable Parties (including pursuant to the
Term Loan Collateral Intercreditor Agreement and the ABL Collateral
Intercreditor Agreement, in each case, if entered into in the future).

 

(e)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, and each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, hereby acknowledges and
agrees that, it is the intention of the Term Loan Collateral Secured Parties of
each Series that the holders of Term Loan Collateral Obligations of such
Series (and not the Term Loan Collateral Secured Parties of any other Series)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Term Loan Collateral Obligations of such Series are unenforceable
under applicable law or are subordinated to any other obligations (other than
another Series of Term Loan Collateral Obligations), (y) any of the Term Loan
Collateral Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of Term Loan
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Term Loan
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of Term Loan Collateral Obligations but junior to the security
interest of any other Series of Term Loan Collateral Obligations or (ii) the
existence of any Collateral for any other Series of Term Loan Collateral
Obligations that is not also Collateral for the other Series of Term Loan
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Term Loan Collateral Obligations, an
“Impairment” of such Series).  In the event of any Impairment with respect to
any Series of Term Loan Collateral Obligations, the results of such Impairment
shall be borne solely by the holders of such Series of Term Loan Collateral
Obligations, and the rights of the holders of such Series of Term Loan
Collateral Obligations (including, without limitation, the right to receive
distributions in respect of such Series of Term Loan Collateral Obligations
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such

 

40

--------------------------------------------------------------------------------


 

Impairment are borne solely by the holders of the Series of such Term Loan
Collateral Obligations subject to such Impairment.

 

(f)            The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, and each Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, hereby acknowledges and agrees that, it
is the intention of the ABL Collateral Secured Parties of each Series that the
holders of ABL Collateral Obligations of such Series (and not the ABL Collateral
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the ABL Collateral Obligations
of such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of ABL Collateral Obligations),
(y) any of the ABL Collateral Obligations of such Series do not have an
enforceable security interest in any of the Collateral securing any other
Series of ABL Collateral Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of ABL
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of ABL Collateral Obligations but junior to the security interest of
any other Series of ABL Collateral Obligations or (ii) the existence of any
Collateral for any other Series of ABL Collateral Obligations that is not also
Collateral for the other Series of ABL Collateral Obligations (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of ABL Collateral Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of ABL Collateral
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of ABL Collateral Obligations, and the rights of the holders of
such Series of ABL Collateral Obligations (including, without limitation, the
right to receive distributions in respect of such Series of ABL Collateral
Obligations pursuant to Section 4.1) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such ABL Collateral Obligations subject to such
Impairment.

 

Section 2.2  Waiver of Right to Contest Liens.  (a) The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of the ABL Agent and the ABL Secured Parties in respect of the
Collateral or the provisions of this Agreement.  Except to the extent expressly
set forth in this Agreement, the Term Loan Agent, for itself and on behalf of
the Term Loan Secured Parties, agrees that none of the Term Loan Agent or the
Term Loan Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any and all rights it or the Term Loan Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the ABL Agent or any ABL Secured Party seeks to enforce
its Liens in any ABL Priority Collateral.

 

(b)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action

 

41

--------------------------------------------------------------------------------


 

to contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).  Except to the extent expressly set
forth in this Agreement and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, agrees that none of the Term Loan Agent or the Term Loan
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Additional Term Agent or any
Additional Term Secured Party under any Additional Term Documents with respect
to the Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).  Except to the extent expressly set
forth in this Agreement, and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, hereby waives any and all rights it or the Term Loan Secured
Parties may have as a pari passu lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional Term Agent or
any Additional Term Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties).

 

(c)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
agrees that none of the Term Loan Agent or the Term Loan Secured Parties will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the ABL Priority
Collateral.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any and all rights it or the Term Loan Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional ABL Agent or any Additional ABL Secured
Party seeks to enforce its Liens in any ABL Priority Collateral.

 

(d)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Loan Agent and any

 

42

--------------------------------------------------------------------------------


 

Term Loan Secured Parties in respect of the Collateral or the provisions of this
Agreement.  Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Loan Agent or any Term Loan Secured Party under the Term Loan Documents, with
respect to the Term Loan Priority Collateral.  Except to the extent expressly
set forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the Term Loan Agent or any Term Loan
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral.

 

(e)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
agrees that none of the ABL Agent or the ABL Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional Term Agent or any Additional Term Secured Party
under any Additional Term Documents, with respect to the Term Loan Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(f)            The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement and, for the avoidance of doubt, subject to Section 2.3(j), the ABL

 

43

--------------------------------------------------------------------------------


 

Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional ABL Agent or any Additional ABL Secured Party under any Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).  Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(j), the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

(g)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent and the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that none of such Additional
Term Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the ABL
Agent or any ABL Secured Party under the ABL Documents with respect to the ABL
Priority Collateral.  Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, hereby waives any and all rights it or
such Additional Term Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any ABL
Priority Collateral.

 

(h)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent or the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  Except
to the extent expressly set forth in this Agreement, and, for the avoidance of
doubt, subject to Section 2.3(g), any Additional Term Agent, on behalf of itself
and any Additional Term Secured Parties represented thereby, agrees that none of
such Additional Term Agent and Additional Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the Term Loan Agent or any Term Loan Secured

 

44

--------------------------------------------------------------------------------


 

Party under the Term Loan Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties).  Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(g), any Additional Term Agent, on behalf
of itself and any Additional Term Secured Parties represented thereby, hereby
waives any and all rights it or such Additional Term Secured Parties may have as
a pari passu lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the Term Loan Agent or any Term Loan Secured
Party seeks to enforce its Liens in any Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).

 

(i)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Additional ABL Agent and any Additional ABL Secured Parties in respect of
the Collateral or the provisions of this Agreement.  Except to the extent
expressly set forth in this Agreement, any Additional Term Agent, on behalf of
itself and any Additional Term Secured Parties represented thereby, agrees that
none of such Additional Term Agent and Additional Term Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional ABL Agent or any Additional ABL Secured Party under
the Additional ABL Documents with respect to the ABL Priority Collateral. 
Except to the extent expressly set forth in this Agreement, any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby waives any and all rights it or such Additional Term Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any ABL Priority
Collateral.

 

(j)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Additional Term Agent or any Additional Term Secured Parties
represented by such other Additional Term Agent in respect of the Collateral or
the provisions of this Agreement (except as may be separately otherwise agreed
in writing by and between such Additional Term Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby).  Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(g), any Additional Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees that none of such
Additional Term Agent and Additional Term Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any other Additional Term Agent or any Additional Term Secured Party
represented by such other Additional Term Agent under any applicable Additional
Documents with respect to the Collateral (except as may be separately otherwise

 

45

--------------------------------------------------------------------------------


 

agreed in writing by and between such Additional Term Agents, in each case on
behalf of itself and the Additional Term Secured Parties represented thereby). 
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(g), any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, hereby waives any and all
rights it or such Additional Term Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agents, in each case on behalf of itself and
the Additional Term Secured Parties represented thereby).

 

(k)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent and the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  Except
to the extent expressly set forth in this Agreement, any Additional ABL Agent,
on behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Term Loan Agent or any Term Loan Secured Party under
the Term Loan Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties).  Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the Term
Loan Agent or any Term Loan Secured Party seeks to enforce its Liens in any Term
Loan Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(l)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent or the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement (except, with respect to priority, as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties).  Except to
the extent expressly set forth in this Agreement, and subject to Section 2.3(j),

 

46

--------------------------------------------------------------------------------


 

any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that none of such Additional ABL Agent and
Additional ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties). 
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(j), any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, hereby waives any and all rights it or
such Additional ABL Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

(m)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Additional Term Agent and any Additional Term Secured Parties in respect
of the Collateral or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby).  Except to the extent expressly set forth
in this Agreement, any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees that none of such
Additional ABL Agent and Additional ABL Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any Additional Term Agent or any Additional Term Secured Party under the
Additional Term Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby).  Except to the extent
expressly set forth in this Agreement, any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, hereby waives
any and all rights it or such Additional ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby).

 

(n)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in

 

47

--------------------------------------------------------------------------------


 

contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Additional ABL Agent or
any Additional ABL Secured Parties represented by such other Additional ABL
Agent in respect of the Collateral or the provisions of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
ABL Agents, in each case on behalf of itself and the Additional ABL Secured
Parties represented thereby).  Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees that
none of such Additional ABL Agent and Additional ABL Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent under any applicable Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agents, in each
case on behalf of itself and the Additional ABL Secured Parties represented
thereby).  Except to the extent expressly set forth in this Agreement, and
subject to Section 2.3(j), any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, hereby waives any and all
rights it or such Additional ABL Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional ABL Agent or any Additional ABL Secured
Party represented by such other Additional ABL Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby).

 

(o)           For the avoidance of doubt, the assertion of priority rights
established under the terms of this Agreement or in any separate writing between
any of the parties hereto shall not be considered a challenge to Lien priority
of any Party prohibited by this Section 2.2.

 

Section 2.3  Remedies Standstill.  (a) The Term Loan Agent, on behalf of itself
and the Term Loan Secured Parties, agrees that, until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, as
applicable) nor any Term Loan Secured Party will Exercise Any Secured Creditor
Remedies with respect to any of the ABL Priority Collateral without the written
consent of the ABL Agent and will not knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative.  Subject to Sections 2.3(b) and 2.3(g) hereof, from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), the Term
Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Term Loan Agent or any Term Loan Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the Term Loan Agent or any Term Loan Secured Party may:

 

48

--------------------------------------------------------------------------------


 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties, including any claims secured by the Term Loan
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(b)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, neither the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, as applicable) nor any Term
Loan Secured Party will Exercise Any Secured Creditor Remedies with respect to
any of the ABL Priority Collateral without the written consent of each
Additional ABL Agent and will not knowingly take, receive or accept any Proceeds
of ABL Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of ABL Priority Collateral in a Deposit Account controlled
by the Term Loan Agent shall not constitute a breach of this Agreement so long
as such Proceeds are promptly remitted to the ABL Collateral Representative. 
Subject to Sections 2.3(a) and 2.3(g) hereof, from and after the date upon which
the Discharge of Additional ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of each Additional ABL Agent), the
Term Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan

 

49

--------------------------------------------------------------------------------


 

Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Term Loan Agent or any Term Loan Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, the Term Loan Agent
or any Term Loan Secured Party may:

 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of each Additional ABL Agent or
any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the ABL
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties, including any claims secured by the Term Loan
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(c)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the date upon which the Discharge of Term Loan Obligations
shall have occurred, neither the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the Term Loan Priority
Collateral without the written consent of the Term Loan Agent and will not
knowingly take, receive or accept any Proceeds of the Term Loan Priority
Collateral, it being

 

50

--------------------------------------------------------------------------------


 

understood and agreed that the temporary deposit of Proceeds of Term Loan
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Term Loan Collateral Representative.  Subject to Sections
2.3(d) and 2.3(j) hereof, from and after the date upon which the Discharge of
Term Loan Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the Term Loan Agent), the ABL Agent or any ABL Secured Party
may Exercise Any Secured Creditor Remedies under the ABL Documents or applicable
law as to any Term Loan Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent or any ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Term Loan Agent or
any of the Term Loan Secured Parties to exercise rights, powers, and/or remedies
in respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

(d)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the date upon which the Discharge of Additional Term
Obligations shall have occurred,

 

51

--------------------------------------------------------------------------------


 

neither the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any ABL Secured Party will Exercise Any
Secured Creditor Remedies with respect to the Term Loan Priority Collateral
without the written consent of each Additional Term Agent and will not knowingly
take, receive or accept any Proceeds of the Term Loan Priority Collateral
(except, in each case, as may be separately otherwise agreed in writing by and
between each such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties), it being understood and agreed that the temporary
deposit of Proceeds of Term Loan Priority Collateral in a Deposit Account
controlled by the ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative.  Subject to Sections 2.3(c) and 2.3(j) hereof, from and after
the date upon which the Discharge of Additional Term Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
Term Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term Loan
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or any ABL Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the ABL Agent or any ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of each Additional Term
Agent or any of the Additional Term Secured Parties to exercise rights, powers,
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in

 

52

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement.  Without limiting the generality of
the foregoing or of the other provisions of this Agreement, any vote to accept,
and any other act to support the confirmation or approval of, any Non-Conforming
Plan of Reorganization shall be inconsistent with and accordingly, a violation
of the terms of this Agreement, and each Additional Term Agent shall be entitled
to have any such vote to accept a Non-Conforming Plan of Reorganization changed
and any such support of any Non-Conforming Plan of Reorganization withdrawn.

 

(e)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the date upon which
the Discharge of ABL Obligations shall have occurred, neither such Additional
Term Agent (including in its capacity as Term Loan Collateral Representative, if
applicable) nor any such Additional Term Secured Party will Exercise Any Secured
Creditor Remedies with respect to any of the ABL Priority Collateral without the
written consent of the ABL Agent and will not knowingly take, receive or accept
any Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by such Additional Term Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative.  Subject to Sections 2.3(f) and 2.3(g) hereof, from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), any
Additional Term Agent or any Additional Term Secured Party may Exercise Any
Secured Creditor Remedies under any Additional Term Documents or applicable law
as to any ABL Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional Term
Agent or Additional Term Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional Term Agent or any Additional Term
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional Term Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and,

 

53

--------------------------------------------------------------------------------


 

subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each ABL Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(f)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Additional ABL Obligations shall have occurred, neither such
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) nor any such Additional Term Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the ABL Priority
Collateral without the written consent of each Additional ABL Agent and will not
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional Term
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the ABL Collateral Representative.  Subject to Sections
2.3(e) and 2.3(g) hereof, from and after the date upon which the Discharge of
Additional ABL Obligations shall have occurred (or prior thereto upon obtaining
the written consent of each Additional ABL Agent), any Additional Term Agent or
any Additional Term Secured Party may Exercise Any Secured Creditor Remedies
under any Additional Term Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional Term Agent or Additional Term
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Notwithstanding anything to the contrary contained
herein, any Additional Term Agent or any Additional Term Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional Term Secured Parties,

 

54

--------------------------------------------------------------------------------


 

including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(g)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that such Additional Term Agent
and such Additional Term Secured Parties will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the Term Loan Collateral Representative and will not knowingly take, receive or
accept any Proceeds of Collateral (except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by such Additional Term Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
Term Loan Collateral Representative; provided that nothing in this sentence
shall prohibit any Additional Term Agent from taking such actions in its
capacity as Term Loan Collateral Representative, if applicable.  The Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that the
Term Loan Agent and the Term Loan Secured Parties will not Exercise Any Secured
Creditor Remedies with respect to any of the Collateral without the written
consent of the Term Loan Collateral Representative and will not take, receive or
accept any Proceeds of Collateral (except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Term Loan Agent shall not constitute a breach
of this Agreement so long as such Proceeds are promptly remitted to the Term
Loan Collateral Representative; provided that nothing in this sentence shall
prohibit the Term Loan Agent from taking such actions in its capacity as Term
Loan Collateral Representative, if applicable.  Subject to Sections 2.3(a) and
2.3(b) hereof, the Term Loan

 

55

--------------------------------------------------------------------------------


 

Collateral Representative may Exercise Any Secured Creditor Remedies under the
Term Loan Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the Term Loan Collateral Representative is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.  Each
Term Loan Collateral Secured Party hereby appoints the Term Loan Collateral
Representative as its agent to exercise all remedies under all Term Loan
Collateral Documents and Additional Term Collateral Documents. Notwithstanding
anything to the contrary contained herein, the Term Loan Agent or any Term Loan
Secured Party and any Additional Term Agent or any Additional Term Secured Party
may:

 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations or the Additional Term Obligations respectively; provided that
an Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Term Loan Agent or
any of the Term Loan Secured Parties or any Additional Term Agent or any of the
Additional Term Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties or the Additional Term Secured Parties
respectively, including any claims secured by the ABL Priority Collateral or the
Term Loan Priority Collateral, if any, in each case in accordance with the terms
of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent and each Additional Term Agent shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

 

56

--------------------------------------------------------------------------------


 

(h)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Term Loan Obligations shall have occurred, neither such
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any such Additional ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Loan
Priority Collateral without the written consent of the Term Loan Agent and will
not knowingly take, receive or accept any Proceeds of Term Loan Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Term Loan Priority Collateral in a Deposit Account controlled by
such Additional ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative.  Subject to Sections 2.3(i) and 2.3(j) hereof, from and after
the date upon which the Discharge of Term Loan Obligations shall have occurred
(or prior thereto upon obtaining the written consent of the Term Loan Agent),
any Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as

 

57

--------------------------------------------------------------------------------


 

applicable, the confirmation or approval of any Plan of Reorganization) that
are, in each case, in accordance with the terms of this Agreement.  Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, any vote to accept, and any other act to support the confirmation or
approval of, any Non-Conforming Plan of Reorganization shall be inconsistent
with and accordingly, a violation of the terms of this Agreement, and each Term
Loan Agent shall be entitled to have any such vote to accept a Non-Conforming
Plan of Reorganization changed and any such support of any Non-Conforming Plan
of Reorganization withdrawn.

 

(i)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Additional Term Obligations shall have occurred, neither such
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any such Additional ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Loan
Priority Collateral without the written consent of each Additional Term Agent
and will not knowingly take, receive or accept any Proceeds of Term Loan
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and each Additional Term Agent, on
behalf of itself and the Additional Term Secured Parties represented thereby),
it being understood and agreed that the temporary deposit of Proceeds of Term
Loan Priority Collateral in a Deposit Account controlled by such Additional ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the Term Loan Collateral Representative.  Subject to
Sections 2.3(h) and 2.3(j) hereof, from and after the date upon which the
Discharge of Additional Term Obligations shall have occurred (or prior thereto
upon obtaining the written consent of each Additional Term Agent), any
Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

58

--------------------------------------------------------------------------------


 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(j)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that such Additional ABL Agent
and such Additional ABL Secured Parties will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the ABL Collateral Representative and will not knowingly take, receive or accept
any Proceeds of Collateral (except as may be separately otherwise agreed in
writing by and between or among each Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties), it being understood and agreed
that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Additional ABL Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative; provided that nothing in this sentence shall prohibit any
Additional ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable.  The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that the ABL Agent and the ABL Secured Parties will not
Exercise Any Secured Creditor Remedies with respect to any of the Collateral
without the written consent of the ABL Collateral Representative and will not
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among each Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative; provided that nothing in this sentence shall prohibit
the ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable.  Subject to Sections 2.3(c) and 2.3(d) hereof,
the ABL Collateral Representative may Exercise Any Secured Creditor Remedies
under the ABL Priority Collateral Documents or applicable law as to any
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the ABL Collateral Representative is at all
times subject to the provisions of this Agreement, including Section 4.1
hereof.  Each ABL Collateral Secured Party

 

59

--------------------------------------------------------------------------------


 

hereby appoints the ABL Collateral Representative as its agent to exercise all
remedies under all ABL Collateral Documents and Additional ABL Collateral
Documents. Notwithstanding anything to the contrary contained herein, any , the
ABL Agent or any ABL Secured Party and any Additional ABL Agent or any
Additional ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations or the Additional ABL Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties or any Additional ABL Agent or any of the Additional ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties or the Additional ABL Secured Parties respectively,
including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Collateral Representative shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(k)           Notwithstanding any other provision of this Agreement, nothing
contained herein shall be construed to prevent (i) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or any Additional Term Agent or any Additional Term Secured Party, from
objecting to any proposed retention of Collateral by the Term Loan Agent or any
Term Loan Secured Party in full or partial satisfaction of any Term

 

60

--------------------------------------------------------------------------------


 

Loan Obligations, (ii) the Term Loan Agent or any Term Loan Secured Party, or
any Additional Term Agent or any Additional Term Secured Party or any Additional
ABL Agent or any Additional ABL Secured Party, from objecting to any proposed
retention of Collateral by the ABL Agent or any ABL Secured Party in full or
partial satisfaction of any ABL Obligations, (iii) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or the Term Loan Agent or any Term Loan Secured Party, or any other Additional
Term Agent or any other Additional Term Secured Party, from objecting to any
proposed retention of Collateral by any Additional Term Agent or any Additional
Term Secured Party in full or partial satisfaction of any Additional Term
Obligations, or (iv) the Term Loan Agent or any Term Loan Secured Party, or any
Additional Term Agent or any Additional Term Secured Party or the ABL Agent or
any ABL Secured Party, or any other Additional ABL Agent or any other Additional
ABL Secured Party, from objecting to any proposed retention of Collateral by any
Additional ABL Agent or any Additional ABL Secured Party in full or partial
satisfaction of any Additional ABL Obligations.

 

Section 2.4  Exercise of Rights.

 

(a)           Notice of ABL Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, hereby agrees that, until
the date upon which the Discharge of ABL Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any Term Loan Secured Party with respect to any ABL Priority
Collateral, the Term Loan Agent or such Term Loan Secured Party, as applicable,
shall advise any purchaser or transferee of any ABL Priority Collateral in
writing that the sale (whether public, private, by foreclosure, or otherwise) or
other transfer is subject to the Liens of the ABL Agent and the ABL Secured
Parties, unless the ABL Agent otherwise consents in writing.  In addition, the
Term Loan Agent agrees, for and on behalf of itself and the Term Loan Secured
Parties, that, until the date upon which the Discharge of ABL Obligations shall
have occurred, any notice of any proposed foreclosure or sale of any ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the ABL Agent’s and the ABL Secured Parties’
prior Liens and that such Liens shall continue as against the ABL Priority
Collateral to be sold, unless the ABL Agent otherwise consents in writing.

 

(ii)           Without limiting Section 2.3 hereof, any Additional Term Agent,
for and on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of ABL
Obligations shall have occurred, in connection with any Exercise of Secured
Creditor Remedies by such Additional Term Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or any such Additional Term
Secured Party with respect to any ABL Priority Collateral, such Additional Term
Agent or Additional Term Secured Party, as applicable, shall advise any
purchaser or transferee of any ABL Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the ABL Agent and the ABL Secured Parties, unless the

 

61

--------------------------------------------------------------------------------


 

ABL Agent otherwise consents in writing.  In addition, any Additional Term Agent
agrees, for and on behalf of itself and any Additional Term Secured Parties
represented thereby, that, until the date upon which the Discharge of ABL
Obligations shall have occurred, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and any other notice in connection with the
Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to the ABL Agent’s and the ABL
Secured Parties’ prior Liens and that such Liens shall continue as against the
ABL Priority Collateral to be sold, unless the ABL Agent otherwise consents in
writing.

 

(b)           Notice of Term Loan Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, hereby agrees that, until the date
upon which the Discharge of Term Loan Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to the Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the Term Loan Agent and the Term Loan Secured Parties,
unless the Term Loan Agent otherwise consents in writing.  In addition, the ABL
Agent agrees, for and on behalf of itself and the ABL Secured Parties, that,
until the date upon which the Discharge of Term Loan Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any Term Loan
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the Term Loan Agent’s and the Term Loan
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold, unless the Term Loan Agent otherwise
consents in writing.

 

(ii)           Without limiting Section 2.3 hereof, any Additional ABL Agent,
for and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of Term
Loan Obligations shall have occurred, in connection with any Exercise of Secured
Creditor Remedies by such Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) or any such Additional ABL Secured
Party with respect to any Term Loan Priority Collateral, such Additional ABL
Agent or Additional ABL Secured Party, as applicable, shall advise any purchaser
or transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the Term Loan Agent and the Term Loan Secured Parties,
unless the Term Loan Agent otherwise consents in writing.  In addition, any
Additional ABL Agent agrees, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, that, until the date upon which the
Discharge of Term Loan Obligations shall have occurred, any notice of any
proposed foreclosure or sale of any Term Loan Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and

 

62

--------------------------------------------------------------------------------


 

clearly that the sale is subject to the Term Loan Agent’s and the Term Loan
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold, unless the Term Loan Agent otherwise
consents in writing.

 

(c)           Notice of Additional Term Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, hereby agrees that, until the date
upon which the Discharge of Additional Term Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to any Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  In addition, the ABL Agent agrees, for and on behalf
of itself and the ABL Secured Parties, that, until the date upon which the
Discharge of Additional Term Obligations shall have occurred, any notice of any
proposed foreclosure or sale of any Term Loan Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional Term Agent’s and any Additional Term Secured Parties’ prior Liens and
that such Liens shall continue as against the Term Loan Priority Collateral to
be sold (except as may be separately otherwise agreed in writing by and between
such Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(ii)           Without limiting Section 2.3 hereof, any Additional ABL Agent,
for and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of
Additional Term Obligations shall have occurred, in connection with any Exercise
of Secured Creditor Remedies by such Additional ABL Agent (including in its
capacity as ABL Collateral Representative, if applicable) or Additional ABL
Secured Party with respect to any ABL Priority Collateral, such Additional ABL
Agent or Additional ABL Secured Party, as applicable, shall advise any purchaser
or transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and such Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby).  In
addition, any Additional ABL Agent agrees, for and on behalf of itself and any
Additional ABL Secured Parties represented thereby, that, until the date upon
which the Discharge of Additional Term Obligations shall have occurred, any
notice of any proposed foreclosure or sale of any Term Loan Priority Collateral
and

 

63

--------------------------------------------------------------------------------


 

any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to any Additional Term Agent’s and any Additional Term Secured Parties’
prior Liens and that such Liens shall continue as against the Term Loan Priority
Collateral to be sold (except as may be separately otherwise agreed in writing
by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby).

 

(d)           Notice of Additional ABL Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, hereby agrees that, until
the date upon which the Discharge of Additional ABL Obligations shall have
occurred, in connection with any Exercise of Secured Creditor Remedies by the
Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any Term Loan Secured Party with respect to
any ABL Priority Collateral, the Term Loan Agent or such Term Loan Secured
Party, as applicable, shall advise any purchaser or transferee of any ABL
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of any
Additional ABL Agent and any Additional ABL Secured Parties.  In addition, the
Term Loan Agent agrees, for and on behalf of itself and the Term Loan Secured
Parties, that, until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and any other notice in connection with the
Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to any Additional ABL Agent’s
and any Additional ABL Secured Parties’ prior Liens and that such Liens shall
continue as against the ABL Priority Collateral to be sold.

 

(ii)           Without limiting Section 2.3 hereof, any Additional Term Agent,
for and on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of
Additional ABL Obligations shall have occurred, in connection with any Exercise
of Secured Creditor Remedies by such Additional Term Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) or Additional
Term Secured Party with respect to any ABL Priority Collateral, such Additional
Term Agent or Additional Term Secured Party, as applicable, shall advise any
purchaser or transferee of any ABL Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional ABL Agent and any Additional ABL Secured
Parties.  In addition, any Additional Term Agent agrees, for and on behalf of
itself and any Additional Term Secured Parties represented thereby, that, until
the date upon which the Discharge of Additional ABL Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any ABL Priority
Collateral and any other notice in connection with the Exercise of Secured
Creditor Remedies with respect thereto shall state prominently and clearly that
the sale is subject to any Additional ABL Agent’s and any Additional ABL Secured
Parties’ prior Liens and that such Liens shall continue as against the ABL
Priority Collateral to be sold.

 

64

--------------------------------------------------------------------------------


 

(e)           No Other Restrictions.

 

(i)            Except as expressly set forth in this Agreement, each of the Term
Loan Agent, the Term Loan Secured Parties, the ABL Agent, the ABL Secured
Parties, any Additional Agent and any Additional Secured Parties shall have any
and all rights and remedies it may have as a creditor under applicable law,
including the right to the Exercise of Secured Creditor Remedies (except as may
be separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Secured Parties represented
thereby), provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1 hereof.  The ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) may enforce the provisions of the ABL Documents, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) may enforce the provisions of the Term Loan Documents, any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may enforce the provisions of the Additional Term
Documents, any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby); provided, however, that each of the
ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable), the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), any Additional Term Agent (including
in its capacity as Term Loan Collateral Representative, if applicable) and any
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) agrees to provide to each other such Party copies
of any notices that it is required under applicable law to deliver to any
Borrower or any Guarantor; provided, further, however, that the ABL Agent’s
failure to provide any such copies to any other such Party shall not impair any
of the ABL Agent’s rights hereunder or under any of the ABL Documents, the Term
Loan Agent’s failure to provide any such copies to any other such Party shall
not impair any of the Term Loan Agent’s rights hereunder or under any of the
Term Loan Documents, any failure by any Additional Term Agent to provide any
such copies to any other such Party shall not impair any of such Additional Term
Agent’s rights hereunder or under any of the Additional Term Documents and any
failure by any Additional ABL Agent to provide any such copies to any other such
Party shall not impair any of such Additional ABL Agent’s rights hereunder or
under any of the Additional ABL Documents.

 

(ii)           Each of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with

 

65

--------------------------------------------------------------------------------


 

respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action taken or omitted to
be taken.  Each of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Additional
Agent or any other Additional Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

 

(iii)          Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) and the ABL Secured Parties agrees
that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the Term Loan
Agent or any other Term Loan Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.  Each
of the ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable) and the ABL Secured Parties agrees that it will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any Additional Agent or any other Additional
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(iv)          Each of any Additional Agent (including in its capacity as Term
Loan Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party agrees that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Each of any Additional Agent (including
in its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable) and each Additional Secured Party agrees
that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the Term Loan
Agent or any other Term Loan Secured Party seeking damages from or other relief

 

66

--------------------------------------------------------------------------------


 

by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties).  Each of any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party represented thereby agrees that it
will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

 

(f)            Release of Liens.

 

(i)            In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the ABL Priority Collateral Documents or
(C) the release of the ABL Collateral Secured Parties’ Lien on all or any
portion of the ABL Priority Collateral, which release under clause (C) shall
have been approved by the Requisite ABL Holders, in the case of clauses (B) and
(C) only to the extent occurring prior to the date upon which the Discharge of
ABL Collateral Obligations shall have occurred and not in connection with a
Discharge of ABL Obligations (and irrespective of whether an Event of Default
has occurred), (x) the Term Loan Agent agrees, on behalf of itself and the Term
Loan Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Term Loan Obligations, and the Term
Loan Agent’s and the Term Loan Secured Parties’ Liens with respect to the ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional Term
Agent agrees, on behalf of itself and any Additional Term Secured Parties
represented thereby, that (so long as, if applicable,  the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Additional Term Obligations, and such
Additional Term Agent’s and the applicable Additional Term Secured Parties’
Liens with respect to the ABL Priority Collateral so sold, transferred, disposed
or released shall terminate and be automatically released without further
action.  In furtherance of, and subject to, the foregoing, each of the Term Loan
Agent and any Additional Term Agent

 

67

--------------------------------------------------------------------------------


 

agrees that it will execute any and all Lien releases or other documents
reasonably requested by the ABL Collateral Representative in connection
therewith. Each of the Term Loan Agent and any Additional Term Agent hereby
appoints the ABL Collateral Representative and any officer or duly authorized
person of the ABL Collateral Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Party and in the name of such Party or in the ABL
Collateral Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).  In the event of any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the ABL Collateral Representative,
each Additional ABL Agent agrees, on behalf of the Additional ABL Secured
Parties, that (so long as, if applicable, the net cash proceeds of any such
sale, if any, are applied as provided in Section 4.1 hereof), such sale or
release will be free and clear of its Liens on such ABL Priority Collateral
securing the Additional ABL Obligations, and the Additional ABL Agent’s and the
Additional ABL Secured Parties’ Liens with respect to the ABL Priority
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action.  In furtherance of, and subject
to, the foregoing, each Additional ABL Agent agrees that it will execute any and
all Lien releases or other documents reasonably requested by the ABL Collateral
Representative in connection therewith.  Each Additional ABL Agent hereby
appoints the ABL Collateral Representative and any officer or duly authorized
person of the ABL Collateral Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Party and in the name of such Party or in the ABL
Collateral Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(ii)           In the event of (A) any private or public sale of all or any
portion of the Term Loan Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Term Loan Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Term Loan Priority Collateral
Documents or (C) the release of the Term Loan Collateral Secured Parties’ Liens
on all or any portion of the Term Loan Priority Collateral, which release under
clause (C) shall have been approved by the Requisite Term Holders, in the case
of clauses (B) and (C) only to the extent occurring prior to the date upon which
the Discharge of Term Loan Collateral Obligations shall have occurred and not in
connection

 

68

--------------------------------------------------------------------------------


 

with a Discharge of Term Loan Collateral Obligations (and irrespective of
whether an Event of Default has occurred), (x) the ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, that (so long as, if applicable, the net
cash proceeds of any such sale, if any, described in clause (A) above are
applied as provided in Section 4.1 hereof) such sale or release will be free and
clear of the Liens on such Term Loan Priority Collateral securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the Term Loan Priority Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action and (y) any
Additional ABL Agent agrees, on behalf of itself and any Additional ABL Secured
Parties represented thereby, that (so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1 hereof) such sale or release will be free and clear of
the Liens on such Term Loan Priority Collateral securing the Additional ABL
Obligations, and such Additional ABL Agent’s and the applicable Additional ABL
Secured Parties’ Liens with respect to the Term Loan Priority Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action.  In furtherance of, and subject to, the
foregoing, each of the ABL Agent and each Additional ABL Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith. Each of the
ABL Agent and each Additional ABL Agent hereby appoints the Term Loan Collateral
Representative and any officer or duly authorized person of the Term Loan
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the Term Loan Collateral
Representative’s own name, from time to time, in the Term Loan Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).  In the event of any private or public sale of all or any portion
of the Term Loan Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, each Additional Term Agent agrees, on behalf of the Additional
Term Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, are applied as provided in Section 4.1 hereof), such sale
or release will be free and clear of its Liens on such Term Loan Priority
Collateral securing the Additional Term Obligations, and the Additional Term
Agent’s and the Additional Term Secured Parties’ Liens with respect to the Term
Loan Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action.  In furtherance
of, and subject to, the foregoing, each Additional Term Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith.  Each
Additional Term Agent hereby appoints the Term Loan Collateral Representative
and any officer or duly authorized person of the Term Loan Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the

 

69

--------------------------------------------------------------------------------


 

Term Loan Collateral Representative’s own name, from time to time, in the Term
Loan Collateral Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

Section 2.5  No New Liens.  (a) Until the date upon which the Discharge of ABL
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No Term Loan Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Term Loan Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents,
subject to the Lien Priority set forth herein, then the Term Loan Agent (or the
relevant Term Loan Secured Party) shall, without the need for any further
consent of any other Term Loan Secured Party and notwithstanding anything to the
contrary in any other Term Loan Document, be deemed to also hold and have held
such Lien for the benefit of the ABL Agent as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Agent in writing of the existence of such Lien.  For the avoidance of
doubt, this paragraph (i) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Term Loan Secured Party, or any Lien on any property
that has been sold or otherwise transferred in connection with a sale and
leaseback transaction entered into with any Term Loan Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(ii)           No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Additional
Term Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any assets of any Credit Party securing any Additional Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional Term Agent (or the relevant Additional Term Secured Party) shall,
without the need for any further consent of any other Additional Term Secured
Party and notwithstanding anything to the contrary in any other Additional Term
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.  For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation

 

70

--------------------------------------------------------------------------------


 

owing to any Additional Term Secured Party, or any Lien on any property that has
been sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Additional ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional ABL Agent (or the relevant Additional ABL Secured Party) shall,
without the need for any further consent of any other Additional ABL Secured
Party and notwithstanding anything to the contrary in any other Additional ABL
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.  For the avoidance of doubt, this paragraph (iii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Additional ABL
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the ABL Documents)).

 

(b)           Until the date upon which the Discharge of Term Loan Obligations
shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein.  If any ABL Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of the Term Loan Agent under the Term Loan Documents, subject to the
Lien Priority set forth herein, then the ABL Agent (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party and notwithstanding anything to the contrary in any other ABL Document be
deemed to also hold and have held such Lien for the benefit of the Term Loan
Agent as security for the Term Loan Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify the Term Loan Agent in writing
of the existence of such Lien.  For the avoidance of doubt, this paragraph
(i) shall not apply to any Lien on any property of any Credit Party securing any
Purchase Money Indebtedness or Capitalized Lease Obligation owing to any ABL
Secured Party, or any Lien on any

 

71

--------------------------------------------------------------------------------


 

property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any ABL Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the Term Loan Documents)).

 

(ii)           No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein.  If any
Additional Term Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein,
then the relevant Additional Term Agent (or the relevant Additional Term Secured
Party) shall, without the need for any further consent of any other Additional
Term Secured Party and notwithstanding anything to the contrary in any other
Additional Term Document, be deemed to also hold and have held such Lien for the
benefit of the Term Loan Agent as security for the Term Loan Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Loan Agent in writing of the existence of such Lien.  For the avoidance
of doubt, this paragraph (ii) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional Term Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional Term Secured Party,
or that consists of property subject to any such sale and leaseback transaction
or general intangibles related thereto (in each case, to the extent such
property constitutes Excluded Assets (as defined in the applicable Term Loan
Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein.  If any
Additional ABL Secured Party shall (nonetheless and in breach hereof) acquire or
hold any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein,
then the relevant Additional ABL Agent (or the relevant Additional ABL Secured
Party) shall, without the need for any further consent of any other Additional
ABL Secured Party and notwithstanding anything to the contrary in any other
Additional ABL Document, be deemed to also hold and have held such Lien for the
benefit of the Term Loan Agent as security for the Term Loan Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Loan Agent in writing of the existence of such Lien.  For the avoidance
of doubt, this paragraph (iii) shall not apply to any Lien on any property of
any Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional ABL Secured Party, or
that consists of property subject to any such sale and leaseback

 

72

--------------------------------------------------------------------------------


 

transaction or general intangibles related thereto (in each case, to the extent
such property constitutes Excluded Assets (as defined in the Term Loan
Documents)).

 

(c)           Until the date upon which the Discharge of Additional Term
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein.  If any ABL Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party and notwithstanding anything to the contrary in
any other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional Term Agent as security for the Additional Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional Term Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this paragraph (i) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any ABL Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional Term Documents)).

 

(ii)           No Term Loan Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional Term Agent under the Additional
Term Documents, subject to the Lien Priority set forth herein and except as may
be separately otherwise agreed in writing by and between any Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties. If any Term Loan Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any Term
Loan Obligation which assets are not also subject to the Lien of each Additional
Term Agent under the Additional Term Documents, subject to the Lien Priority set
forth herein, then the Term Loan Agent (or the relevant Term Loan Secured Party)
shall, without the need for any further consent of any other Term Loan Secured
Party and notwithstanding anything to the contrary in any other Term Loan
Document be deemed to also hold and have held such Lien for the benefit of each
Additional Term Agent as security for the Additional Term Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
Additional Term Agent in writing of the existence of such Lien.  For the
avoidance of doubt, this paragraph (ii) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any Term Loan Secured Party, or any Lien
on any property that has been sold or otherwise transferred in connection with a

 

73

--------------------------------------------------------------------------------


 

sale and leaseback transaction entered into with any Term Loan Secured Party, or
that consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional Term
Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of any Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein.  If
any Additional ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any
Additional ABL Obligation which assets are not also subject to the Lien of any
Additional Term Agent under the Additional Term Documents, subject to the Lien
Priority set forth herein, then the relevant Additional ABL Agent (or the
relevant Additional ABL Secured Party) shall, without the need for any further
consent of any other Additional ABL Secured Party and notwithstanding anything
to the contrary in any other Additional ABL Document, be deemed to also hold and
have held such Lien for the benefit of each Additional Term Agent as security
for the Additional Term Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify each Additional Term Agent in writing of
the existence of such Lien.  For the avoidance of doubt, this paragraph
(iii) shall not apply to any Lien on any property of any Credit Party securing
any Purchase Money Indebtedness or Capitalized Lease Obligation owing to any
Additional ABL Secured Party, or any Lien on any property that has been sold or
otherwise transferred in connection with a sale and leaseback transaction
entered into with any Additional ABL Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable Additional Term Documents)).

 

(d)           Until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any ABL Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein, then the ABL Agent
(or the relevant ABL Secured Party) shall, without the need for any further
consent of any other ABL Secured Party and notwithstanding anything to the
contrary in any other ABL Document be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this

 

74

--------------------------------------------------------------------------------


 

paragraph (i) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any ABL Secured Party, or any Lien on any property that has been sold or
otherwise transferred in connection with a sale and leaseback transaction
entered into with any ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the applicable Additional ABL Documents)).

 

(ii)           No Term Loan Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of each Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein, then
the Term Loan Agent (or the relevant Term Loan Secured Party) shall, without the
need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Term Loan Document be
deemed to also hold and have held such Lien for the benefit of each Additional
ABL Agent as security for the Additional ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional ABL
Agent in writing of the existence of such Lien.  For the avoidance of doubt,
this paragraph (ii) shall not apply to any Lien on any property of any Credit
Party securing any Purchase Money Indebtedness or Capitalized Lease Obligation
owing to any Term Loan Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Term Loan Secured Party, or that consists of
property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

(iii)          No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of any Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein.  If any
Additional Term Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of any Additional ABL
Agent under the Additional ABL Documents, subject to the Lien Priority set forth
herein, then the relevant Additional Term Agent (or the relevant Additional Term
Secured Party) shall, without the need for any further consent of any other
Additional Term Secured Party and notwithstanding anything to the contrary in
any other Additional Term Document, be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this paragraph (iii) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any Additional Term
Secured Party, or any Lien on any property that has been

 

75

--------------------------------------------------------------------------------


 

sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

Section 2.6  Waiver of Marshalling.  Until the Discharge of ABL Obligations, the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees (including in its capacity as Term Loan
Collateral Representative, if applicable) not to assert, and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

Until the Discharge of Term Loan Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, and any Additional ABL Agent, on behalf of itself
and any Additional ABL Secured Parties represented thereby, agrees (including in
its capacity as ABL Collateral Representative, if applicable) not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

Until the Discharge of Additional Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees
(including in its capacity as ABL Collateral Representative, if applicable) not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law (except
as may be separately otherwise agreed in writing by and between the applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (x) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or (y) the applicable Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, as
applicable).

 

Until the Discharge of Additional ABL Obligations, the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, agrees (including in its capacity as Term Loan Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Actions of the Parties

 

Section 3.1  Certain Actions Permitted.  The Term Loan Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
Term Loan Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time.

 

Section 3.2  Agent for Perfection.  The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
each ABL Secured Party, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
each Term Loan Secured Party, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and each
Additional Secured Party represented thereby, as applicable, each agree to hold
all Control Collateral and Cash Collateral that is part of the Collateral in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for each other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2.  None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), the ABL Secured Parties, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable), the Term Loan Secured Parties, any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), or any Additional Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral or the Cash Collateral is genuine or owned by any
Borrower, any Guarantor, or any other Person or to preserve rights or benefits
of any Person.  The ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), for and on behalf of itself and each ABL Secured
Party, the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable), for and on behalf of itself and each Term Loan
Secured Party, and any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable), for and on behalf of itself and each Additional Secured Party
represented thereby, as applicable, each agree to as agent for each other solely
for the purpose of perfecting the security interest granted to each in Vehicles,
subject to the terms and conditions of this Section 3.2.  The duties or
responsibilities of the ABL Agent, the Term Loan Agent and any Additional Agent
under this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Control Collateral and the Cash Collateral as agent for the other
Parties for purposes of perfecting the Lien held by the Term Loan Agent, the ABL
Agent or any Additional Agent, as applicable.  The ABL Agent is not and shall
not be deemed to be a fiduciary of any kind for the Term Loan Agent, the Term
Loan Secured Parties, any Additional Agent, any Additional Secured Parties, or
any other Person.  The Term Loan Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Agent, the ABL Secured Parties, any Additional
Agent, any Additional Secured Parties, or any other Person.  Any Additional
Agent is not and shall not be deemed to be a fiduciary of any kind for the ABL
Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, any other Additional Agent or any Additional Secured Parties
represented by any other Additional

 

77

--------------------------------------------------------------------------------


 

Agent, or any other Person.  In the event that (a) the Term Loan Agent or any
Term Loan Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, (b) the ABL Agent or any ABL Secured
Party receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, or (c) any Additional Agent or any Additional Secured
Party receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, then the Term Loan Agent, such Term Loan Secured Party,
the ABL Agent, such ABL Secured Party, such Additional Agent, or such Additional
Secured Party, as applicable, shall promptly pay over such Proceeds or
Collateral to (i) in the case of ABL Priority Collateral or Proceeds thereof,
the ABL Collateral Representative, or (ii) in the case of Term Loan Priority
Collateral or Proceeds thereof, the Term Loan Collateral Representative, in each
case, in the same form as received with any necessary endorsements, for
application in accordance with the provisions of Section 4.1 of this Agreement. 
Each Credit Party shall deliver all Control Collateral and all Cash Collateral
required to be delivered pursuant to the Credit Documents (i) in the case of ABL
Priority Collateral or Proceeds thereof, to the ABL Collateral Representative,
or (ii) in the case of Term Loan Priority Collateral or Proceeds thereof, to the
Term Loan Collateral Representative.

 

Section 3.3  Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any Term Loan Credit
Party that contain information identifying or pertaining to the Term Loan
Priority Collateral, such Party shall, upon request of the Term Loan Agent or
any Additional Term Agent and as promptly as practicable thereafter, either make
available to such requesting Party such books and records for inspection and
duplication or provide to such requesting Party copies thereof.  In the event
that the Term Loan Agent or any Additional Term Agent shall, in the exercise of
its rights under the Term Loan Collateral Documents, the Additional Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any ABL Credit Party that contain information identifying or
pertaining to any of the ABL Priority Collateral, such Party shall, upon written
request from the ABL Agent or any Additional ABL Agent and as promptly as
practicable thereafter, either make available to such requesting Party such
books and records for inspection and duplication or provide to such requesting
Party copies thereof.  Each Credit Party, the Term Loan Agent and each
Additional Term Agent hereby consent to the non-exclusive royalty free use by
the ABL Agent and any Additional ABL Agent of any Intellectual Property included
in the Collateral for the purposes of disposing of any ABL Priority Collateral
and, in the event that the Term Loan Agent or any Additional Term Agent shall,
in the exercise of its rights under the Term Loan Collateral Documents, the
Additional Term Collateral Documents or otherwise, obtain title to any such
Intellectual Property, such Party hereby irrevocably grants the ABL Agent and
any Additional ABL Agent a non-exclusive license or other right to use, without
charge, such Intellectual Property as it pertains to the ABL Priority Collateral
in advertising for sale and selling any ABL Priority Collateral.

 

Section 3.4  Insurance.  Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds.  The ABL Collateral Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to ABL Priority Collateral and the Term Loan Collateral
Representative shall be named as additional insured or loss payee, as
applicable,

 

78

--------------------------------------------------------------------------------


 

with respect to all insurance policies relating to Term Loan Priority
Collateral.  The ABL Collateral Representative shall have the sole and exclusive
right, as against the Term Loan Collateral Representative, the ABL Agent (other
than in its capacity as ABL Collateral Representative, if applicable) and any
Additional ABL Agent (other than in its capacity as ABL Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral.  The
Term Loan Collateral Representative shall have the sole and exclusive right, as
against the ABL Collateral Representative, the Term Loan Agent (other than in
its capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (other than in its capacity as Term Loan Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Term Loan Priority
Collateral.  All proceeds of such insurance shall be remitted to the ABL
Collateral Representative or to the Term Loan Collateral Representative, as the
case may be, and each of the Term Loan Collateral Representative and the ABL
Collateral Representative shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

 

Section 3.5  No Additional Rights For the Credit Parties Hereunder.  Except as
provided in Section 3.6, if any ABL Secured Party, Term Loan Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party,
Term Loan Secured Party or Additional Secured Party.

 

Section 3.6  Actions Upon Breach.  If any Term Loan Secured Party, any ABL
Secured Party or any Additional Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Credit Parties
or the Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the Term Loan Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, Term Loan Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

 

Section 3.7  Inspection Rights.  (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any other Term Loan Secured Party
or any Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any other Additional Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies (the “ABL
Permitted Access Right”), during normal business hours on any business day,
access ABL Priority Collateral that (A) is stored or located in or on, (B) has
become an accession with respect to (within the meaning of Section 9-335 of the
Uniform Commercial Code), or (C) has been commingled with (within the meaning of
Section 9-336 of the Uniform Commercial Code), Term Loan Priority Collateral
(collectively, the “ABL Commingled Collateral”), for the limited purposes of
assembling, inspecting, copying

 

79

--------------------------------------------------------------------------------


 

or downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, selling, storing or otherwise dealing with, or to Exercise Any Secured
Creditor Remedies with respect to, the ABL Commingled Collateral, in each case
without notice to, the involvement of or interference by any Term Loan Secured
Party or Additional Term Secured Party or liability to any Term Loan Secured
Party or Additional Term Secured Party, except as specifically provided below. 
In addition, subject to the terms hereof, the ABL Collateral Representative may
advertise and conduct public auctions or private sales of the ABL Priority
Collateral without notice to, the involvement of or interference by any Term
Loan Secured Party or Additional Term Secured Party (including the Term Loan
Collateral Representative) or liability to any Term Loan Secured Party or
Additional Term Secured Party (including the Term Loan Collateral
Representative).  In the event that any ABL Collateral Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies with
respect to any ABL Commingled Collateral, the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may not sell, assign or otherwise transfer the
related Term Loan Priority Collateral prior to the expiration of the 180-day
period commencing on the date such ABL Collateral Secured Party begins to
Exercise Any Secured Creditor Remedies, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.7.  If
any stay or other order that prohibits the ABL Collateral Representative and
other ABL Collateral Secured Parties from commencing and continuing to Exercise
Any Secured Creditor Remedies with respect to ABL Commingled Collateral has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order.  During the period
of actual occupation, use and/or control by the ABL Collateral Representative or
ABL Collateral Secured Parties (or their respective employees, agents, advisers
and representatives) of any Term Loan Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Term Loan Priority Collateral resulting from such occupancy, use or
control, and to leave such Term Loan Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted.  In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
Term Loan Agent and/or to the Term Loan Secured Parties or to any Additional
Term Agent or any Additional Term Secured Parties hereunder as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Priority Collateral existing prior to the date of the
exercise by the ABL Collateral Representative of its rights or the exercise by
the ABL Collateral Secured Parties of their rights under this Agreement. The ABL
Collateral Representative and ABL Collateral Secured Parties shall cooperate
with the Term Loan Collateral Secured Parties and/or the Term Loan Collateral
Representative in connection with any efforts made by the Term Loan Collateral
Secured Parties and/or the Term Loan Collateral Representative to sell the Term
Loan Priority Collateral.

 

(b)           The Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the other Term Loan Secured
Parties and any Additional Term Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and any other Additional Term Secured
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Collateral Representative and the other ABL Collateral Secured Parties from
exercising the ABL Permitted Access Right.

 

80

--------------------------------------------------------------------------------


 

(c)           Subject to the terms hereof, the Term Loan Collateral
Representative may advertise and conduct public auctions or private sales of the
Term Loan Priority Collateral without notice to, the involvement of or
interference by any ABL Collateral Secured Party or liability to any ABL
Collateral Secured Party.

 

ARTICLE 4

 

Application of Proceeds

 

Section 4.1  Application of Proceeds.

 

(a)           Revolving Nature of ABL Obligations.  The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, and any Additional Agent,
for and on behalf of itself and any Additional Secured Parties represented
thereby, expressly acknowledge and agree that (i) any ABL Credit Agreement
includes a revolving commitment, that in the ordinary course of business the ABL
Agent and the ABL Secured Parties will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, the
terms of the ABL Obligations may be modified, extended or amended from time to
time, and the aggregate amount of the ABL Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the Term Loan
Secured Parties (in the case of the Term Loan Agent) or the applicable
Additional Secured Parties (in the case of such Additional Agent) and without
affecting the provisions hereof; and (iii) all Payment Collateral or Cash
Collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any
time; provided, however, that from and after the date on which the ABL Agent (or
any ABL Secured Party) commences the Exercise of Secured Creditor Remedies
(other than, prior to the acceleration of any of the Term Loan Obligations or
any Additional Obligations, the exercise of its rights in accordance with
Section 4.16 of the Original ABL Credit Agreement or any similar provision of
any other ABL Credit Agreement), all amounts received by the ABL Agent or any
ABL Secured Party shall be applied as specified in this Section 4.1.  The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the ABL Obligations, the
Term Loan Obligations, or any Additional Obligations, or any portion thereof.

 

(b)           Revolving Nature of Additional Obligations.  The Term Loan Agent,
for and on behalf of itself and the Term Loan Secured Parties, and the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, and any
Additional Agent, for and on behalf of itself and any Additional Secured Parties
represented thereby, expressly acknowledge and agree that (i) Additional Credit
Facilities may include a revolving commitment, and in the ordinary course of
business any Additional Agent and Additional Secured Parties may apply payments
and make advances thereunder; and (ii) the amount of Additional Obligations that
may be outstanding thereunder at any time or from time to time may be increased
or reduced and subsequently reborrowed, the terms of Additional Obligations
thereunder may be modified, extended or

 

81

--------------------------------------------------------------------------------


 

amended from time to time, and the aggregate amount of Additional Obligations
thereunder may be increased, replaced or refinanced, in each event, without
notice to or consent by the Term Loan Secured Parties (in the case of the Term
Loan Agent), the ABL Secured Parties (in the case of the ABL Agent) or any
Additional Secured Parties (in the case of any other Additional Agent) and
without affecting the provisions hereof; provided, however, that from and after
the date on which any Additional Agent or Additional Secured Party commences the
Exercise of Secured Creditor Remedies, all amounts received by any such
Additional Agent or Additional Secured Party shall be applied as specified in
this Section 4.1.  The Lien Priority shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of the
ABL Obligations, the Term Loan Obligations, or any Additional Obligations, or
any portion thereof.

 

(c)           Application of Proceeds of ABL Priority Collateral.  The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all ABL
Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,
subject to Section 4.1(g) and Section 2.1(f),

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations shall have occurred and
(y) any Additional ABL Obligations in accordance with the applicable Additional
ABL Credit Facility until the Discharge of Additional ABL Obligations shall have
occurred, which payment shall be made between and among the ABL Obligations and
any Additional ABL Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the ABL Obligations and any Additional ABL
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) with respect to allocation of payments among
Additional ABL Agents, as may be separately otherwise agreed in writing by and
between or among any applicable Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby),

 

third, to the payment of (x) the Term Loan Obligations and in accordance with
the Term Loan Credit Agreement until the Discharge of Term Loan Obligations
shall have occurred and (y) any Additional Term Obligations in accordance with
the applicable Additional Term Credit Facility until the Discharge of Additional
Term Obligations shall have occurred, which payment shall be made between and
among the Term Loan Obligations and any Additional Term Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
Term Loan Obligations and any Additional Term Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional Term Agent,
on behalf of itself and the Additional Term Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
and (ii) with respect to allocation of payments among Additional

 

82

--------------------------------------------------------------------------------


 

Term Agents, as may be separately otherwise agreed in writing by and between or
among any applicable Additional Term Agents, in each case on behalf of itself
and the Additional Term Secured Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Each ABL Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent
shall provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(d)           Application of Proceeds of Term Loan Priority Collateral.  The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all Term
Loan Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the Term Loan Obligations in accordance with the
Term Loan Credit Agreement until the Discharge of Term Loan Obligations shall
have occurred and (y) any Additional Term Obligations in accordance with the
applicable Additional Term Credit Facility until the Discharge of Additional
Term Obligations shall have occurred, which payment shall be made between and
among the Term Loan Obligations and any Additional Term Obligations on a pro
rata basis (except (i) with respect to allocation of payments between the Term
Loan Obligations and any Additional Term Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional Term Agent,
on behalf of itself and the Additional Term Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
and (ii) with respect to allocation of payments among Additional Term Agents, as
may be separately otherwise agreed in writing by and between or among any
applicable Additional Term Agents, in each case on behalf of itself and the
Additional Term Secured Parties represented thereby),

 

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations shall have occurred and
(y) any Additional ABL Obligations in accordance with the applicable Additional
ABL Credit Facility until the Discharge of Additional ABL Obligations shall have
occurred, which payment shall be made between and among the ABL Obligations and
any Additional ABL Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the ABL Obligations and any Additional ABL
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) with respect

 

83

--------------------------------------------------------------------------------


 

to allocation of payments among Additional ABL Agents, as may be separately
otherwise agreed in writing by and between or among any applicable Additional
ABL Agents, in each case on behalf of itself and the Additional ABL Secured
Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

 

except, in the case of application of Term Loan Priority Collateral and Proceeds
thereof (i) as between Additional Term Obligations and ABL Obligations, as may
be separately otherwise agreed in writing by and between any applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (ii) as between Additional Term Obligations and Additional
ABL Obligations, as may be separately otherwise agreed in writing by and between
any applicable Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and any applicable Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, in each case with respect to the Additional Term Obligations owing to
any of such Additional Term Agent and Additional Term Secured Parties. Each ABL
Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent shall
provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(e)           Limited Obligation or Liability.

 

(i)            In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to the Term
Loan Agent or any Term Loan Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement.  In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to any
Additional Agent or any Additional Secured Party, regarding the adequacy of any
Proceeds or for any action or omission, save and except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

(ii)           In exercising remedies, whether as a secured creditor or
otherwise, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) shall have no obligation or liability
to the ABL Agent or any ABL Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement.  In exercising remedies, whether as a

 

84

--------------------------------------------------------------------------------


 

secured creditor or otherwise, the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) shall have no obligation or
liability to any Additional Agent or any Additional Secured Party, regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).

 

(iii)          In exercising remedies, whether as a secured creditor or
otherwise, any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) shall have no obligation or liability to the ABL Agent or any ABL
Secured Party regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).  In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to the Term Loan Agent or any Term Loan Secured
Party regarding the adequacy of any Proceeds or for any action or omission, save
and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Agent, on behalf of itself and the Term Loan Secured
Parties).  In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to any other Additional Agent or any Additional
Secured Parties represented by such other Additional Agent regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby).

 

(f)            Turnover of Cash Collateral After Discharge.  Upon the Discharge
of ABL Collateral Obligations, the ABL Collateral Representative shall deliver
to the Term Loan Collateral Representative or shall execute such documents as
the Company or the Term Loan Collateral Representative (if other than a
Designated Agent) may reasonably request to enable the Term Loan Collateral
Representative to have control over any Control Collateral or Cash Collateral
still in the ABL Collateral Representative’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.  Upon the Discharge of Term Loan
Collateral Obligations, the Term Loan Collateral Representative shall deliver to
the ABL Collateral Representative or shall execute

 

85

--------------------------------------------------------------------------------


 

such documents as the ABL Collateral Representative may reasonably request to
enable the ABL Collateral Representative to have control over any Control
Collateral or Cash Collateral still in the Term Loan Collateral Representative’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  As
between (i) the Term Loan Collateral Representative and (ii) the Term Loan Agent
and any Additional Term Agent (other than the Term Loan Collateral
Representative), any such Control Collateral or Cash Collateral held by the Term
Loan Collateral Representative shall be held by it subject to the terms and
conditions of Section 2.2.

 

(g)           Intervening Creditor.  Notwithstanding anything in Sections
4.1(c) or (d) to the contrary, (i) with respect to any Collateral for which a
third party (other than a Term Loan Collateral Secured Party) has a Lien or
security interest that is junior in priority to the Lien or security interest of
any Series of Term Loan Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of Term Loan Collateral Obligations (such
third party an “Intervening Term Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Term Loan Collateral Obligations with respect to
which such Impairment exists and (ii) with respect to any Collateral for which a
third party (other than an ABL Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of ABL Collateral Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the Lien or security interest
of any other Series of ABL Collateral Obligations (such third party an
“Intervening ABL Secured Party”), the value of any Collateral or Proceeds which
are allocated to such Intervening ABL Secured Party shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of ABL Collateral Obligations with respect to which
such Impairment exists.  In the event that any ABL Collateral Secured Party
turns over any proceeds of Term Loan Priority Collateral to any Term Loan
Collateral Secured Party as required by Section 4.1, such ABL Collateral Secured
Party shall be subrogated to the rights of such Term Loan Collateral Secured
Parties; provided however, that any such subrogation shall be subject to
Section 7.1 hereof.  In the event that any Term Loan Collateral Secured Party
turns over any proceeds of ABL Priority Collateral to any ABL Collateral Secured
Party as required by Section 4.1, such Term Loan Collateral Secured Party shall
be subrogated to the rights of such ABL Collateral Secured Parties; provided
however, that any such subrogation shall be subject to Section 7.1 hereof.

 

Section 4.2  Specific Performance.  Each of the ABL Agent, the Term Loan Agent
and any Additional Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Borrower or any Guarantor shall have complied
with any of the provisions of any of the Credit Documents, at any time when any
other Party shall have failed to comply with any of the provisions of this
Agreement applicable to it.  Each of the ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
the ABL Secured Parties, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and any
Additional Secured Parties represented thereby, hereby irrevocably waives any
defense

 

86

--------------------------------------------------------------------------------


 

based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

 

Section 4.3  Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral.  In the event that prior to the Discharge of ABL
Obligations, or Discharge of Additional ABL Obligations, proceeds of the
Collateral are received in connection with a Disposition, loss, condemnation or
other disposition (whether voluntary or involuntary) of Collateral that involves
both ABL Priority Collateral and Term Loan Priority Collateral, for the purposes
of this Agreement with respect to such Disposition, loss, condemnation or other
disposition, the ABL Collateral Representative and the Term Loan Collateral
Representative shall use commercially reasonable efforts in good faith to
allocate the Proceeds received in connection with such Disposition, loss,
condemnation or other disposition of such Collateral to the ABL Priority
Collateral and the Term Loan Priority Collateral.  If the ABL Collateral
Representative and the Term Loan Collateral Representative are unable to agree
on such allocation within five (5) Business Days (or such other period of time
as the ABL Collateral Representative and the Term Loan Collateral Representative
agree) of the consummation of such Disposition, loss, condemnation or other
disposition, (i) the ABL Priority Collateral comprised in such Collateral
consisting of Accounts (as described in sub-clause (i) of the definition of “ABL
Priority Collateral” but excluding any Accounts to the extent excluded pursuant
to the proviso of such definition as provided for therein) shall be deemed to
have a valuation equal to the net book value of each such Account (the “Accounts
Amount”) and (ii) the ABL Priority Collateral comprised in such Collateral
consisting of Inventory shall be deemed to have a value equal to the net book
value of such Inventory (the “Inventory Amount”, and together with the Accounts
Amount, the “ABL Amount”),  in each case determined at the time of such
Disposition, loss, condemnation or disposition, and such Proceeds shall
constitute (1) first, in an amount equal to the ABL Amount, ABL Priority
Collateral and (2) second, to the extent of any balance remaining in excess of
the ABL Amount, Term Loan Priority Collateral, provided that to the extent that
the ABL Priority Collateral subject to such Disposition, loss, condemnation or
other disposition includes assets other than Accounts and Inventory, at the
option of the ABL Collateral Representative, the appraised value of such other
assets may be used for the purposes of the allocation of such Proceeds to the
ABL Priority Collateral based on the then most current satisfactory appraisal
received by the ABL Collateral Representative with respect thereto. In the event
that proceeds of the Collateral are received in connection with a Disposition of
all or substantially all of the Capital Stock issued by any Grantor, and the
Liens of the ABL Agent, on behalf of the ABL Secured Parties and the Liens of
each Additional ABL Agent, on behalf of the Additional ABL Secured Parties on
any ABL Priority Collateral in which such Grantor has an interest are released,
then such ABL Priority Collateral shall also be deemed to be Disposed of in
connection with such Disposition for the purposes of the preceding sentence. It
is understood and agreed that any Intellectual Property shall not be subject to
this Section 4.3 and shall constitute Term Loan Priority Collateral.

 

ARTICLE 5

 

Intercreditor Acknowledgements and Waivers

 

Section 5.1  Notice of Acceptance and Other Waivers.  (a) All ABL Obligations at
any time made or incurred by any Borrower or any Guarantor shall be deemed to
have been

 

87

--------------------------------------------------------------------------------


 

made or incurred in reliance upon this Agreement, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, hereby
waives notice of acceptance of, or proof of reliance by the ABL Agent or any ABL
Secured Party on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations.  All Term Loan Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and any Additional Agent, on behalf of itself and any
Additional Secured Parties represented thereby, hereby waives notice of
acceptance, or proof of reliance, by the Term Loan Agent or any Term Loan
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the Term Loan
Obligations.  All Additional Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, the ABL Agent, on behalf of itself and any ABL
Secured Parties, and any other Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, hereby waives notice of
acceptance, or proof of reliance by any Additional Agent or any Additional
Secured Parties of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Additional Obligations.

 

(b)           None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to the Term Loan Agent or any Term Loan Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement.  If the ABL Agent or any ABL Secured Party honors
(or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Term Loan Credit Agreement or any other Term Loan Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to the Term Loan Agent or any
Term Loan Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement).  The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Loan Agent or any
Term Loan Secured Party has in the Collateral, except as otherwise expressly set
forth in this Agreement.  The Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, agrees that neither the ABL Agent nor any ABL Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof,

 

88

--------------------------------------------------------------------------------


 

pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

(c)           None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).  If the ABL Agent or any ABL Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Additional Credit Facility or any other Additional Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to any Additional Agent or any
Additional Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement) (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).  The ABL Agent and the ABL Secured Parties shall be entitled
to manage and supervise their loans and extensions of credit under any ABL
Credit Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Additional Agent or
any Additional Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(d)           None of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), the Term Loan Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or

 

89

--------------------------------------------------------------------------------


 

any Proceeds, or for any delay in doing so, or shall be under any obligation to
sell or otherwise dispose of any Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or Proceeds
thereof, except as specifically provided in this Agreement.  If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any ABL Credit
Agreement or any other ABL Document (but not a default under this Agreement) or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Loan Agent or any
Term Loan Secured Party otherwise should exercise any of its contractual rights
or remedies under the Term Loan Documents (subject to the express terms and
conditions hereof), neither the Term Loan Agent nor any Term Loan Secured Party
shall have any liability whatsoever to the ABL Agent or any ABL Secured Party as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement).  The Term
Loan Agent and the Term Loan Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Term Loan Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the ABL
Agent or any ABL Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement.  The ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees that none of the Term Loan Agent (including in
its capacity as Term Loan Collateral Representative, if applicable) or the Term
Loan Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Term Loan Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

 

(e)           None of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), the Term Loan Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any Additional Agent or any Additional Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the Term Loan
Agent or any Term Loan Secured Party otherwise should exercise any of its
contractual rights or remedies under the Term Loan Documents (subject to the
express terms and conditions hereof), neither the Term Loan Agent nor any Term
Loan Secured Party shall have any liability whatsoever to any

 

90

--------------------------------------------------------------------------------


 

Additional Agent or any Additional Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).  The Term Loan Agent and
the Term Loan Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Loan Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any
Additional Agent or any Additional Secured Party has in the Collateral, except
as otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  Any Additional
Agent, on behalf of itself and any Additional Secured Parties represented
thereby, agrees that none of the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or the Term Loan Secured
Parties shall incur any liability as a result of a sale, lease, license,
application, or other disposition of the Collateral or any part or Proceeds
thereof, pursuant to the Term Loan Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(f)            None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).  If any Additional Agent or any Additional
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Additional Credit Facility or any of the
other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any ABL Credit Agreement
or any other ABL Document (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise should exercise any of its contractual rights
or remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to the ABL Agent or any ABL Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself

 

91

--------------------------------------------------------------------------------


 

and the ABL Secured Parties).  Any Additional Agent and any Additional Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the Additional Documents as they may, in their sole discretion,
deem appropriate, and may manage their loans and extensions of credit without
regard to any rights or interests that the ABL Agent or any ABL Secured Party
has in the Collateral, except as otherwise expressly set forth in this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).  The ABL Agent, on behalf of itself and the ABL Secured Parties agrees
that none of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Additional Secured Parties
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

(g)           None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the Term Loan Agent or any Term Loan Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  If any
Additional Agent or any Additional Secured Party honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Additional
Credit Facility or any of the other Additional Documents, whether such
Additional Agent or any Additional Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of the Term Loan Credit Agreement or any other Term Loan Document (but not
a default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the Term Loan Agent or any Term Loan Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement) (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  Any Additional
Agent and any Additional Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Additional Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the Term
Loan Agent or any Term Loan Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be

 

92

--------------------------------------------------------------------------------


 

separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  The
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, agrees
that none of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Additional Secured Parties
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).

 

(h)           None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any other Additional Agent or any Additional Secured Party
represented thereby for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby).  If any Additional Agent or any Additional Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any Additional Credit Facility or any of the other Additional
Documents, whether such Additional Agent or any Additional Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any Additional Credit Facility or any
other Additional Document to which any other Additional Agent or any Additional
Secured Party represented by such other Additional Agent is party or beneficiary
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agents, in each case on behalf
of itself and the Additional Secured Parties represented thereby).  Any
Additional Agent and any Additional Secured Parties shall be entitled to manage
and supervise their loans and extensions of credit under the Additional
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). 
Any Additional Agent, on behalf of itself and the Additional Secured

 

93

--------------------------------------------------------------------------------


 

Parties represented thereby, agrees that none of any other Additional Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any Additional Secured Party represented thereby shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

Section 5.2  Modifications to ABL Documents and Term Loan Documents.  (a) The
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, hereby
agrees that, without affecting the obligations of the Term Loan Agent and the
Term Loan Secured Parties hereunder, the ABL Agent and the ABL Secured Parties
may, at any time and from time to time, in their sole discretion without the
consent of or notice to the Term Loan Agent or any Term Loan Secured Party
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to the Term
Loan Agent or any Term Loan Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the ABL
Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate.

 

(b)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the ABL Agent and the ABL Secured Parties may, at any time and from
time to time, in their sole discretion without the

 

94

--------------------------------------------------------------------------------


 

consent of or notice to such Additional Agent or any such Additional Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
such Additional Agent or any such Additional Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the ABL Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(c)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, the Term Loan Agent and the Term Loan Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Loan Documents in any manner
whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with

 

95

--------------------------------------------------------------------------------


 

respect to, all or any part of the Term Loan Obligations or any of the Term Loan
Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Obligations; and

 

(vii)         otherwise manage and supervise the Term Loan Obligations as the
Term Loan Agent shall deem appropriate.

 

(d)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the Term Loan Agent and the Term Loan Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to such Additional Agent or any such Additional Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to such Additional Agent
or any such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan Documents in
any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Term Loan Obligations or any of
the Term Loan Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

96

--------------------------------------------------------------------------------


 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Obligations; and

 

(vii)         otherwise manage and supervise the Term Loan Obligations as the
Term Loan Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(e)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, hereby agrees that, without affecting the obligations of the Term Loan
Agent and the Term Loan Secured Parties hereunder, any Additional Agent and any
Additional Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Term Loan Agent or any Term
Loan Secured Party or (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the Term Loan Agent or any Term Loan Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Additional Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

97

--------------------------------------------------------------------------------


 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(f)            The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(g)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, any other Additional Agent and any Additional Secured Parties
represented by such other Additional Agent may, at any time and from time to
time, in their sole discretion without the consent of or notice to such
Additional

 

98

--------------------------------------------------------------------------------


 

Agent or any such Additional Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to such Additional Agent or any such Additional
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents to which such
other Additional Agent or any Additional Secured Party represented by such other
Additional Agent is party or beneficiary in any manner whatsoever, including,
to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
other Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

 

(h)           The ABL Obligations, the Term Loan Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any Term Loan Document or any Additional Document) of the ABL
Agent, the ABL Secured Parties, the Term Loan Agent or the Term Loan Secured
Parties, any Additional Agent or any Additional Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof; provided, however, that, if the indebtedness refunding,
replacing or refinancing any such ABL Obligations, Term Loan Obligations or
Additional Obligations is to constitute ABL Obligations, Term Loan Obligations
or Additional Obligations governed by this Agreement, the holders of such
indebtedness (or an authorized agent or trustee on their behalf) bind themselves

 

99

--------------------------------------------------------------------------------


 

in writing to the terms of this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Loan Agent or any
Additional Agent (other than any Designated Agent), as the case may be (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company), and any such refunding, replacement or refinancing transaction
shall be in accordance with any applicable provisions of the ABL Documents, the
Term Loan Documents and any Additional Documents.  For the avoidance of doubt,
any ABL Obligations, Term Loan Obligations or Additional Obligations may be
refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under the ABL Documents, Term Loan Documents or Additional
Documents) of, any of the ABL Agent or any other ABL Secured Party, the Term
Loan Agent or any other Term Loan Secured Party or any Additional Agent or any
other Additional Secured Party, through the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

Section 5.3  Reinstatement and Continuation of Agreement.  (a) If the ABL Agent
or any ABL Secured Party is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Borrower, any Guarantor, or
any other Person any payment made in satisfaction of all or any portion of the
ABL Obligations (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery.  If this Agreement shall have
been terminated prior to such ABL Recovery, this Agreement shall be reinstated
in full force and effect in the event of such ABL Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement.  All rights,
interests, agreements, and obligations of the ABL Agent, the Term Loan Agent,
any Additional Agent, the ABL Secured Parties, the Term Loan Secured Parties and
any Additional Secured Parties under this Agreement shall remain in full force
and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Borrower or any Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations.  No priority or right of the ABL
Agent or any ABL Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agent or any ABL Secured Party may have.

 

(b)           If the Term Loan Agent or any Term Loan Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Loan Obligations (a “Term Loan
Recovery”), then the Term Loan Obligations shall be reinstated to the extent of
such Term Loan Recovery.  If this Agreement shall have been terminated prior to
such Term Loan Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Term Loan Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement.  All rights, interests, agreements,
and obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the
ABL Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge,

 

100

--------------------------------------------------------------------------------


 

confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations, the Term Loan Obligations or any
Additional Obligations.  No priority or right of the Term Loan Agent or any Term
Loan Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Term Loan Documents, regardless of any knowledge thereof which the Term Loan
Agent or any Term Loan Secured Party may have.

 

(c)           If any Additional ABL Agent or any Additional ABL Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Borrower, any Guarantor, or any other Person any payment
made in satisfaction of all or any portion of the Additional ABL Obligations (an
“Additional ABL Recovery”), then the Additional ABL Obligations shall be
reinstated to the extent of such Additional ABL Recovery.  If this Agreement
shall have been terminated prior to such Additional ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the Term Loan Agent, any Additional Term
Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the Term
Loan Secured Parties and any Additional Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of any Additional ABL
Obligations, the ABL Obligations, the Term Loan Obligations or any Additional
Term Obligations.  No priority or right of any Additional ABL Agent or any
Additional ABL Secured Party shall at any time be prejudiced or impaired in any
way by any act or failure to act on the part of any Borrower or any Guarantor or
by the noncompliance by any Person with the terms, provisions, or covenants of
any of the Additional ABL Documents, regardless of any knowledge thereof which
any Additional ABL Agent or any Additional ABL Secured Party may have.

 

(d)           If any Additional Term Agent or any Additional Term Secured Party
is required in any Insolvency Proceeding or otherwise to turn over or otherwise
pay to the estate of any Borrower, any Guarantor, or any other Person any
payment made in satisfaction of all or any portion of the Additional Term
Obligations (an “Additional Term Recovery”), then the Additional Term
Obligations shall be reinstated to the extent of such Additional Term Recovery. 
If this Agreement shall have been terminated prior to such Additional Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Additional Term Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement.  All rights, interests, agreements, and
obligations of any Additional Term Agent, the ABL Agent, the Term Loan Agent,
any Additional ABL Agent, any Additional Term Secured Parties, the ABL Secured
Parties, the Term Loan Secured Parties and any Additional ABL Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency

 

101

--------------------------------------------------------------------------------


 

Proceeding by or against any Borrower or any Guarantor or any other circumstance
which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of any Additional Term Obligations, the ABL
Obligations, the Term Loan Obligations or any Additional ABL Obligations.  No
priority or right of any Additional Term Agent or any Additional Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Additional Term Documents, regardless of any knowledge thereof which any
Additional Term Agent or any Additional Term Secured Party may have.

 

ARTICLE 6

 

Insolvency Proceedings

 

Section 6.1  DIP Financing.  (a) If any Borrower or any Guarantor shall be
subject to any Insolvency Proceeding in the United States at any time prior to
the Discharge of ABL Collateral Obligations, and the ABL Agent or any ABL Credit
Agreement Lenders, or any Additional Agent or any Additional ABL Credit Facility
Lenders shall agree to provide any Borrower or any Guarantor with, or consent to
a third party providing, any financing under Section 364 of the Bankruptcy Code
or consent to any order for the use of cash collateral under Section 363 of the
Bankruptcy Code (“DIP Financing”), with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that it
will raise no objection, and will not support or act in concert with any other
party in raising an objection, to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the Term Loan Agent securing the Term Loan Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing), so long as (i) the Term Loan Agent retains its Lien on the
Collateral to secure the Term Loan Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the Term Loan Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such DIP Financing is junior and subordinate to the
Lien of the Term Loan Agent on the Term Loan Priority Collateral, (ii) all Liens
on ABL Priority Collateral securing any such DIP Financing shall be senior to or
on a parity with the Liens of the ABL Agent and the ABL Secured Parties securing
the ABL Obligations, and the Liens of any Additional ABL Agent and Additional
ABL Secured Parties securing the Additional ABL Obligations,  on ABL Priority
Collateral, (iii) if the ABL Agent and/or any ABL Secured Party, or any
Additional ABL Agent and/or any Additional ABL Secured Party, receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations or the Additional ABL Obligations, as the case may be, the Term Loan
Agent also receives an adequate protection Lien on such post-petition assets of
the debtor to secure the Term Loan Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and the Term
Loan Agent shall be subject to the provisions of Section 6.1(d) hereof and
(y) the foregoing provisions of this Section 6.1(a) shall not prevent the

 

102

--------------------------------------------------------------------------------


 

Term Loan Agent and the Term Loan Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a Plan of
Reorganization.

 

(b)           If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or Additional ABL Credit Facility Lenders,
shall agree to provide any Borrower or any Guarantor with, or consent to a third
party providing, any DIP Financing, with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then any Additional
Term Agent, on behalf of itself and any Additional Term Secured Parties
represented thereby, agrees that it will raise no objection, and will not
support, or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Additional Term Agent
securing the Additional Term Obligations or on any other grounds (and will not
request any adequate protection solely as a result of such DIP Financing), so
long as (i) such Additional Term Agent retains its Lien on the Collateral to
secure the Additional Term Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and, as to
the Term Loan Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such DIP Financing is junior and subordinate to the Lien of such
Additional Term Agent on the Term Loan Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties), or
any Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, (ii) all Liens on ABL Priority Collateral securing
any such DIP Financing shall be senior to or on a parity with the Liens of the
ABL Agent and the ABL Secured Parties securing the ABL Obligations, and the
Liens of any Additional ABL Agent and any Additional ABL Secured Parties
securing the Additional ABL Obligations,  on ABL Priority Collateral, (iii) if
the ABL Agent and/or any ABL Secured Party, or any Additional ABL Agent and/or
any Additional ABL Secured Party, receives an adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations or the
Additional ABL Obligations, as the case may be, such Additional Term Agent also
receives an adequate protection Lien on such post-petition assets of the debtor
to secure the Additional Term Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and such
Additional Term Agent shall be subject to the provisions of
Section 6.1(d) hereof and (y) the foregoing provisions of this
Section 6.1(b) shall not prevent any Additional Term Agent and any Additional
Term Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization.

 

(c)

 

(i)            If the Original ABL Credit Agreement is then in effect, then in
the event that any Additional ABL Agent or any Additional ABL Secured Party
proposes to enter into and consummate any DIP Financing (such proposed DIP
Financing, the “Proposed

 

103

--------------------------------------------------------------------------------


 

DIP”), then (x) such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall provide written notice to the ABL Agent thereof, which notice
shall contain the material terms and conditions of such Proposed DIP (including
with respect to facility type, tenor, amounts, collateral, obligors, fees,
pricing, covenant package and roles) (such notice, the “DIP Offer”) at least
five (5) Business Days prior to the consummation of such Proposed DIP and
(y) such Additional ABL Agent or Additional ABL Secured Party, as applicable,
hereby unconditionally and irrevocably grants to the ABL Agent and the ABL
Credit Agreement Lenders the right, but not an obligation, to enter into and
consummate a DIP Financing either (A) on the terms and conditions set forth in
the DIP Offer, or (B) on the terms and conditions (including with respect to
facility type, tenor, amounts, collateral, obligors, fees, pricing, covenant
package and roles) no less advantageous to the Credit Parties than the terms and
conditions (including with respect to facility type, tenor, amounts, collateral,
obligors, fees, pricing, covenant package and roles) of the Proposed DIP
specified in the DIP Offer (collectively, the “Right of Last Refusal”).

 

(ii)           To exercise its Right of Last Refusal, the ABL Agent or any ABL
Credit Agreement Lender shall, within three (3) Business Days after receipt by
the ABL Agent of the DIP Offer, deliver a written notice to the Company and each
Additional ABL Agent, which shall either specify that the ABL Agent or such ABL
Credit Agreement Lender is willing to provide the DIP Financing on the terms of
the DIP Offer (such notice, the “Matching DIP Offer”) or provide the material
terms and conditions (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) of a DIP
Financing that the ABL Agent or such ABL Credit Agreement Lender is willing to
provide (such notice, the “Alternative DIP Offer”).  If the ABL Agent or any ABL
Credit Agreement Lender provides a Matching DIP Offer within the time period
specified in the preceding sentence, each Additional ABL Agent and Additional
ABL Secured Party agrees not to provide (other than in its capacity as ABL Agent
or ABL Credit Agreement Lender, if applicable), and not to support or act in
concert with any other party to provide, any DIP Financing and agrees that in
such event the ABL Agent or such ABL Credit Agreement Lender shall have the sole
right as between the parties hereto to provide any DIP Financing.

 

(iii)          If the Company agrees to proceed with a Matching DIP Offer or an
Alternative DIP Offer, then in each such case without limiting any of the
provisions of Section 6.1(a) or (b) hereof, each Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties represented thereby, agrees
that it will raise no objection, and will not support or act in concert with any
other party in raising an objection, to such DIP Financing provided pursuant to
such Matching DIP Offer or Alternative DIP Offer, as the case may be, or to the
Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of such Additional ABL Agent securing the Additional
ABL Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such applicable DIP Financing), so long as
(1) such Additional ABL Agent retains its Lien on the Collateral to secure the
Additional ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code) and such Lien has
the same priority as existed prior to the commencement of the case under the
Bankruptcy Code

 

104

--------------------------------------------------------------------------------


 

(subject only to any “super-priority” of the Liens securing such DIP Financing)
and (2) if the ABL Agent and/or any ABL Secured Party receives an adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, as the case may be, such Additional ABL Agent also receives an
adequate protection Lien on such post-petition assets of the debtor to secure
the Additional ABL Obligations; provided that (A) such Liens in favor of the ABL
Agent and any Additional ABL Agent shall be subject to the provisions of
Section 6.1(d) hereof and (B) the foregoing provisions of this
Section 6.1(c) shall not prevent any Additional ABL Agent or any Additional ABL
Secured Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a Plan of Reorganization that is not a Conforming
Plan of Reorganization.

 

(d)           All Liens granted to the ABL Agent, the Term Loan Agent or any
Additional Agent in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement;
provided, however, that the foregoing shall not alter the super-priority of any
Liens securing any DIP Financing in accordance with this Section 6.1.

 

Section 6.2  Relief From Stay.  Until the Discharge of ABL Collateral
Obligations has occurred, the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the ABL Priority Collateral without the ABL Collateral
Representative’s express written consent.  Until the Discharge of Term Loan
Collateral Obligations has occurred, the ABL Agent, on behalf of itself and the
ABL Secured Parties, and any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Term Loan Priority Collateral without the Term
Loan Collateral Representative’s express written consent.  In addition, none of
the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable), the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable) shall seek any relief from the automatic
stay with respect to any Collateral without providing 30 days’ prior written
notice to each other Party, unless such period is agreed in writing by the ABL
Agent, the Term Loan Agent and each Additional Agent to be modified.

 

Section 6.3  No Contest.  (a) The Term Loan Agent, on behalf of itself and the
Term Loan Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the ABL Agent or any ABL Secured Party for adequate
protection of its interest in the Collateral, or (ii) any objection by the ABL
Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement.  Any Additional Agent, on behalf of itself and any Additional Secured
Parties represented thereby, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request

 

105

--------------------------------------------------------------------------------


 

by the ABL Agent or any ABL Secured Party for adequate protection of its
interest in the Collateral, or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(b)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Loan Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the Term
Loan Agent or any Term Loan Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(a) or
(c) hereof), or (ii) any objection by the Term Loan Agent or any Term Loan
Secured Party to any motion, relief, action or proceeding based on a claim by
the Term Loan Agent or any Term Loan Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(a) or (c) hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Loan Agent
as adequate protection of its interests are subject to this Agreement.  Any
Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, agrees that, prior to the Discharge of Term Loan
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the Term Loan Agent or any Term Loan Secured Party for
adequate protection of its interest in the Collateral, or (ii) any objection by
the Term Loan Agent or any Term Loan Secured Party to any motion, relief, action
or proceeding based on a claim by the Term Loan Agent or any Term Loan Secured
Party that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the Term Loan Agent as adequate protection of its
interests are subject to this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(c)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, prior to the Discharge of Additional Obligations, none of
them shall contest (or support any other Person contesting) (i) any request by
any Additional Agent or any Additional Secured Party for adequate protection of
its interest in the Collateral, or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such Additional Agent as adequate protection of its interests
are subject to this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).  The ABL Agent, on behalf
of itself and the ABL Secured Parties, agrees that, prior to the Discharge of
Additional Obligations, none of them shall contest (or support any other Person
contesting) (i) any request by any Additional Agent or any

 

106

--------------------------------------------------------------------------------


 

Additional Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(b) hereof), or (ii) any
objection by any Additional Agent or any Additional Secured Party to any motion,
relief, action, or proceeding based on a claim by any Additional Agent or any
Additional Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1(b) hereof) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Additional Agent as adequate protection of its
interests are subject to this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the applicable Discharge of Additional Obligations, none of them shall
contest (or support any other Person contesting) (a) any request by any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(b) hereof), or (b) any objection by such
other Additional Agent or any Additional Secured Party to any motion, relief,
action, or proceeding based on a claim by any Additional Agent or any Additional
Secured Party represented by such other Additional Agent that its interests in
the Collateral (unless in contravention of Section 6.1(b) hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Additional
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agents, in each case on behalf of itself and the Additional Secured
Parties represented thereby).

 

Section 6.4  Asset Sales.  The Term Loan Agent agrees, on behalf of itself and
the Term Loan Secured Parties, and any Additional Term Agent agrees, on behalf
of itself and any Additional Term Secured Parties represented thereby, that it
will not oppose any sale consented to by the ABL Agent, any Additional ABL Agent
or the ABL Collateral Representative of any ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement.  The ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, and each Additional ABL Agent agrees, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
that it will not oppose any sale consented to by the Term Loan Agent, any
Additional Term Agent or the Term Loan Collateral Representative of any Term
Loan Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.

 

Section 6.5  Separate Grants of Security and Separate Classification.  Each Term
Loan Secured Party, the Term Loan Agent, each Additional Term Secured Party and
each Additional Term Agent on the one hand and each ABL Secured Party, the ABL
Agent, each Additional ABL Secured Party and each Additional ABL Agent on the
other hand acknowledges and agrees that (i) the grants of Liens pursuant to the
ABL Collateral Documents, the Term Loan Collateral Documents, the Additional
Term Collateral Documents and the Additional ABL Collateral Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Term Loan Obligations and
Additional Term Obligations are fundamentally different from the ABL Obligations
and the Additional

 

107

--------------------------------------------------------------------------------


 

ABL Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and the Additional ABL
Secured Parties, on the one hand, and the Term Loan Secured Parties and the
Additional Term Secured Parties, on the other hand, in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties, the Term Loan Secured
Parties, any Additional Term Secured Parties and any Additional ABL Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims, Additional ABL Obligation
claims, Term Loan Obligation claims and Additional Term Obligation claims
against the Credit Parties (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or the Term Loan Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties and the Additional ABL Secured Parties
or the Term Loan Secured Parties and the Additional Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and Additional
ABL Secured Parties, on the one hand, and the Term Loan Secured Parties and the
Additional Term Secured Parties, on the other hand, before any distribution is
made in respect of the claims held by the other Secured Parties, with the other
Secured Parties hereby acknowledging and agreeing to turn over to the respective
other Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.  The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and any other Party, on behalf of itself and the Additional Secured
Parties represented thereby, with respect to the Additional Obligations owing to
any of such Additional Agent and Additional Secured Parties.

 

Section 6.6  Enforceability.  The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code.

 

Section 6.7  ABL Obligations Unconditional.  All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Loan Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any ABL Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any

 

108

--------------------------------------------------------------------------------


 

refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Term Loan Agent, any Additional Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8  Term Loan Obligations Unconditional.  All rights of the Term Loan
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Term Loan Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Loan Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Loan Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Term Loan Obligations or any guarantee
thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Term Loan
Obligations, or of any of the ABL Agent, any Additional Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9  Additional Obligations Unconditional.  All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the Term
Loan Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Additional
Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Additional Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Additional Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Additional Obligations or any guarantee
thereof; or

 

109

--------------------------------------------------------------------------------


 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the Term Loan Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.10  Adequate Protection.  Except to the extent expressly provided in
Section 6.1, nothing in this Agreement shall limit the rights of (x) the ABL
Agent and the ABL Secured Parties, (y) the Term Loan Agent and the Term Loan
Secured Parties, or (z) any Additional Agent and any Additional Secured Parties,
respectively, from seeking or requesting adequate protection with respect to
their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that:

 

(a)           in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term Loan
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that the Term Loan Agent shall also be granted a senior
Lien on such collateral as security for the Term Loan Obligations and that any
Lien on such collateral securing the ABL Obligations shall be subordinate to any
Lien on such collateral securing the Term Loan Obligations,

 

(b)           in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term Loan
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that any Additional Term Agent shall also be granted a
senior Lien on such collateral as security for the Additional Term Obligations
and that any Lien on such collateral securing the ABL Obligations shall be
subordinate to any Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties),

 

(c)           in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term Loan Agent, on behalf of
itself and each of the Term Loan Secured Parties, agrees that the ABL Agent
shall also be granted a senior Lien on such collateral as security for the ABL
Obligations and that any Lien on such collateral securing the Term Loan
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations,

 

(d)           in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term

 

110

--------------------------------------------------------------------------------


 

Loan Agent, on behalf of itself and each of the Term Loan Secured Parties,
agrees that any Additional ABL Agent shall also be granted a senior Lien on such
collateral as security for the Additional ABL Obligations and that any Lien on
such collateral securing the Term Loan Obligations shall be subordinate to any
Lien on such collateral securing the Additional ABL Obligations,

 

(e)           in the event that any Additional Term Agent, on behalf of itself
or any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then such Additional Term Agent,
on behalf of itself and any Additional Term Secured Parties represented thereby,
agrees that the ABL Agent shall also be granted a senior Lien on such collateral
as security for the ABL Obligations and that any Lien on such collateral
securing the Additional Term Obligations shall be subordinate to the Lien on
such collateral securing the ABL Obligations,

 

(f)            in the event that any Additional Term Agent, on behalf of itself
or any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then such Additional Term Agent,
on behalf of itself and any Additional Term Secured Party represented thereby,
agrees that any Additional ABL Agent shall also be granted a senior Lien on such
collateral as security for the Additional ABL Obligations and that any Lien on
such collateral securing the Additional Term Obligations shall be subordinate to
the Lien on such collateral securing the Additional ABL Obligations,

 

(g)           in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Term Loan Priority Collateral, then such Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Party represented
thereby, agrees that the Term Loan Agent shall also be granted a senior Lien on
such collateral as security for the Term Loan Obligations and that any Lien on
such collateral securing the Additional ABL Obligations shall be subordinate to
the Lien on such collateral securing the Term Loan Obligations, and

 

(h)           in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Term Loan Priority Collateral, then such Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Party represented
thereby, agrees that any Additional Term Agent shall also be granted a senior
Lien on such collateral as security for the Additional Term Obligations and that
any Lien on such collateral securing the Additional ABL Obligations shall be
subordinate to the Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL

 

111

--------------------------------------------------------------------------------


 

Secured Parties represented thereby, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby).

 

ARTICLE 7

 

Miscellaneous

 

Section 7.1  Rights of Subrogation.  The Term Loan Agent, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment by the Term
Loan Agent or any Term Loan Secured Party to the ABL Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle the Term Loan
Agent or any Term Loan Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred. 
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the ABL Obligations resulting from payments to
the ABL Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof.

 

The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, agrees that no payment by the Term Loan Agent or any Term Loan Secured
Party to any Additional ABL Agent or any Additional ABL Secured Party
represented thereby pursuant to the provisions of this Agreement shall entitle
the Term Loan Agent or any Term Loan Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Additional ABL Obligations
with respect to the Additional ABL Obligations owed to such Additional ABL
Secured Parties shall have occurred.  Following the Discharge of Additional ABL
Obligations with respect to the Additional ABL Obligations owed to such
Additional ABL Secured Parties, such Additional ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the applicable Additional ABL Obligations
resulting from payments to such Additional ABL Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Additional ABL Agent are paid by such
Person upon request for payment thereof.

 

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to the Term Loan Agent
or any Term Loan Secured Party pursuant to the provisions of this Agreement
shall entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred.  Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as the
ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Term Loan
Obligations resulting from payments to the Term Loan Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Loan Agent are paid
by such Person upon request for payment thereof.

 

112

--------------------------------------------------------------------------------


 

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to any Additional Term
Agent or any Additional Term Secured Party represented thereby pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred. 
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, such
Additional Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
applicable Additional Term Obligations resulting from payments to such
Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional Term Agent or any such Additional Term Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred.  Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as such Additional
Term Agent or any such Additional Term Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof.

 

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to any Additional ABL Agent
or any Additional ABL Secured Party pursuant to the provisions of this Agreement
shall entitle such Additional Term Agent or any such Additional Term Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional ABL Obligations with respect to the Additional ABL
Obligations owed to such Additional ABL Secured Parties shall have occurred. 
Following the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties, any
Additional ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Term Agent or any such Additional Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

 

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to the Term Loan Agent or any
Term Loan Secured

 

113

--------------------------------------------------------------------------------


 

Party pursuant to the provisions of this Agreement shall entitle such Additional
ABL Agent or any such Additional ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred.  Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as such
Additional ABL Agent or any such Additional ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Loan Obligations resulting from payments to the Term Loan
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Term Loan Agent are paid by such Person upon request for payment thereof.

 

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to any Additional Term Agent
or any Additional Term Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional ABL Agent or any such Additional ABL
Secured Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred. 
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, any
Additional Term Agent agrees to execute such documents, agreements, and
instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional Term Obligations resulting from payments
to such Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Section 7.2  Further Assurances.  The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3  Representations.  The Term Loan Agent represents and warrants to
the ABL Agent and any Additional Agent that it has the requisite power and
authority under the Term Loan Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the Term Loan
Secured Parties.  The ABL Agent represents and warrants to the Term Loan Agent
and any Additional Agent that it has the requisite power and authority under the
ABL Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties.  Any Additional Agent
represents and warrants to the Term Loan Agent, the ABL Agent and any other
Additional Agent that it has

 

114

--------------------------------------------------------------------------------


 

the requisite power and authority under the applicable Additional Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and any Additional Secured Parties represented thereby.

 

Section 7.4  Amendments.  (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by the
Term Loan Agent, the ABL Agent and any Additional Agent.  Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement in the
form of Exhibit C attached hereto as provided for in the definition of “ABL
Credit Agreement” or “Term Loan Credit Agreement”, as applicable.  No amendment,
modification or waiver of any provision of this Agreement, and no consent to any
departure therefrom by any Party hereto, that changes, alters, modifies or
otherwise affects any power, privilege, right, remedy, liability or obligation
of, or otherwise affects in any manner, any Additional Agent that is not then a
Party, or any Additional Secured Party not then represented by an Additional
Agent that is then a Party (including but not limited to any change, alteration,
modification or other effect upon any power, privilege, right, remedy, liability
or obligation of or other effect upon any such Additional Agent or Additional
Secured Party that may at any subsequent time become a Party or beneficiary
hereof) shall be effective unless it is consented to in writing by the Company
(regardless of whether any such Additional Agent or Additional Secured Party
ever becomes a Party or beneficiary hereof), and any amendment, modification or
waiver of any provision of this Agreement that would have the effect, directly
or indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying any Credit
Document, or any term or provision thereof, or any right or obligation of the
Company or any other Credit Party thereunder or in respect thereof, shall not be
given such effect except pursuant to a written instrument executed by the
Company and each other affected Credit Party.

 

(b)           In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and each Additional Term Collateral Document, in
each case without the consent of, or any action by, any Term Loan Agent or any
Term Loan Secured Party or any Additional Term Agent or Additional Term Secured
Party, as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Term Loan Secured Parties or the
Additional Term Secured Parties, as applicable, or the interests of the Term
Loan Secured Parties or the Additional Term Secured Parties, as applicable, in
the Term Loan Priority Collateral.  The ABL Agent shall give written notice of
such amendment, waiver or consent to the Term Loan Agent and each Additional
Term Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or

 

115

--------------------------------------------------------------------------------


 

consent with respect to the provisions of any Term Loan Collateral Document or
any Additional Term Collateral Document as set forth in this Section 7.4(b).

 

(c)           In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon ), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, any Additional ABL Agent or any
Additional ABL Secured Party (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties); provided, that such amendment, waiver or
consent does not materially adversely affect the rights or interests of the
Additional ABL Secured Parties in the ABL Priority Collateral.  The ABL Agent
shall give written notice of such amendment, waiver or consent to each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional ABL Collateral Document as set forth in this
Section 7.4(c).

 

(d)           In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each ABL Collateral Document and each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional
ABL Secured Party, as applicable (except as may be separately otherwise agreed
in writing by and between the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral).  The Term Loan Agent shall give written notice of such
amendment, waiver or consent to the ABL Agent and each Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or

 

116

--------------------------------------------------------------------------------


 

consent with respect to the provisions of any ABL Collateral Document or
Additional ABL Collateral Document as set forth in this Section 7.4(d).

 

(e)           In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Additional Term Collateral Document without
the consent of, or any action by, any Additional Term Agent or Additional Term
Secured Party (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, that such amendment, waiver
or consent does not materially adversely affect the rights or interests of the
Additional Term Secured Parties in the Collateral.  The applicable Term Loan
Agent shall give written notice of such amendment, waiver or consent to each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional Term Collateral Document as set forth in this
Section 7.4(e).

 

(f)            In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, the ABL Agent or any ABL Secured
Party or any Additional ABL Agent or Additional ABL Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral).  The applicable Additional Term Agent shall give written
notice of such amendment, waiver or consent to the ABL Agent and each Additional
ABL Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment,

 

117

--------------------------------------------------------------------------------


 

waiver or consent with respect to the provisions of any ABL Collateral Document
or Additional ABL Collateral Document as set forth in this Section 7.4(f).

 

(g)           In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and (with respect to any other Additional Term
Credit Facility) each Additional Term Collateral Document, in each case without
the consent of, or any action by, the Term Loan Agent or any Term Loan Secured
Party or (with respect to any other Additional Term Credit Facility) any other
Additional Term Agent or related Additional Term Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the Term Agent, on behalf of itself and the
Term Loan Secured Parties, or such other Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby); provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Term Loan Secured Parties or such other Additional
Term Secured Parties, as applicable, in the Collateral.  The applicable
Additional Term Agent shall give written notice of such amendment, waiver or
consent to the Term Loan Agent and each such other Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or Additional Term Collateral Document as set forth in
this Section 7.4(g).

 

(h)           In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and each Additional Term Collateral Document, in
each case without the consent of, or any action by, the Term Loan Agent or any
Term Loan Secured Party or any Additional Term Agent or Additional Term Secured
Party, as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the Term Loan Secured
Parties or the Additional Term Secured Parties, as applicable, in the Term Loan
Priority Collateral.  The applicable Additional ABL Agent shall give written
notice of such amendment, waiver or consent to the Term Loan Agent and each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such

 

118

--------------------------------------------------------------------------------


 

amendment, waiver or consent with respect to the provisions of any Term Loan
Collateral Document or Additional Term Collateral Document as set forth in this
Section 7.4(h).

 

(i)            In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and (with respect to any other Additional ABL Credit
Facility) each Additional ABL Collateral Document, in each case without the
consent of, or any action by, the ABL Agent or any ABL Secured Party or (with
respect to any other Additional ABL Credit Facility) any other Additional ABL
Agent or related Additional ABL Secured Party (except as may be separately
otherwise agreed in writing by and between (x) such Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby, and
(y) the ABL Agent, on behalf of itself and the ABL Secured Parties, or such
other Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby); provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of the ABL Secured
Parties or such other Additional ABL Secured Parties in the Collateral.  The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the ABL Agent and each such other Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(i).

 

Section 7.5  Addresses for Notices.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed).  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent:

Deutsche Bank AG New York Branch

 

60 Wall Street

 

New York, NY 10005

 

Attention: Carin Keegan

 

Facsimile: (212) 797-5690

 

Telephone: (212) 250-6083

 

 

Term Loan Agent:

Deutsche Bank AG New York Branch

 

60 Wall Street

 

119

--------------------------------------------------------------------------------


 

 

New York, NY 10005

 

Attention: Carin Keegan

 

Facsimile: (212) 797-5690

 

Telephone: (212) 250-6083

 

 

Any Additional Agent:

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

Section 7.6  No Waiver, Remedies.  No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7  Continuing Agreement, Transfer of Secured Obligations.  This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of Term Loan
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns.  Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10 hereof. 
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Loan Agent, any Term Loan
Secured Party, any Additional Agent or any Additional Secured Party may assign
or otherwise transfer all or any portion of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations, as applicable, to any other Person,
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Term Loan Agent,
such ABL Secured Party, such Term Loan Secured Party, such Additional Agent or
such Additional Secured Party, as the case may be, herein or otherwise.  The ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

 

Section 7.8  Governing Law:  Entire Agreement.  The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

 

Section 7.9  Counterparts.  This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

 

120

--------------------------------------------------------------------------------


 

Section 7.10  No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, each Additional Agent, the Additional Secured Parties and the Company
and the other Credit Parties.  No other Person shall have or be entitled to
assert rights or benefits hereunder.

 

Section 7.11  Designation of Additional Indebtedness; Joinder of Additional
Agents.  (a) The Company may designate any Additional Indebtedness complying
with the requirements of the definition of “Additional Indebtedness” as
Additional Indebtedness, and as either Additional ABL Indebtedness or Additional
Term Indebtedness, for purposes of this Agreement, upon complying with the
following conditions:

 

(i)            one or more Additional Agents for one or more Additional Secured
Parties in respect of such Additional Indebtedness shall have executed the
Additional Indebtedness Joinder with respect to such Additional Indebtedness,
and the Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to the ABL Agent, the Term Loan Agent and any
other Additional Agent then party to this Agreement;

 

(ii)           at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company) prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the ABL Agent, the
Term Loan Agent and any other Additional Agent then party to this Agreement
complete and correct copies of any Additional Credit Facility, Additional
Guarantees and Additional Collateral Documents that will govern such Additional
Indebtedness upon giving effect to such designation (which may be unexecuted
copies of Additional Documents to be executed and delivered concurrently with
the effectiveness of such designation);

 

(iii)          the Company shall have executed and delivered to the ABL Agent,
the Term Loan Agent and any other Additional Agent then party to this Agreement
an Additional Indebtedness Designation, with respect to such Additional
Indebtedness, which Additional Indebtedness Designation shall designate such
Additional Indebtedness as Additional ABL Indebtedness or Additional Term
Indebtedness, as the case may be;

 

(iv)          all state and local stamp, recording, filing, intangible and
similar taxes or fees (if any) that are payable in connection with the inclusion
of such Additional Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to the ABL Agent, the Term
Loan Agent and any other Additional Agent then party to this Agreement; and

 

(v)           no Event of Default shall have occurred and be continuing.

 

(b)           Upon satisfaction of the foregoing conditions, (i) the designated
Additional Indebtedness shall constitute “Additional Indebtedness,” any
Additional Credit Facility under which such Additional Indebtedness is or may be
incurred shall constitute an “Additional Credit Facility,” any holder of such
Additional Indebtedness or other applicable

 

121

--------------------------------------------------------------------------------


 

Additional Secured Party shall constitute an “Additional Secured Party,” and any
Additional Agent for any such Additional Secured Party shall constitute an
“Additional Agent,” (ii) any designated Additional Term Indebtedness shall
constitute “Additional Term Indebtedness,” any Additional Term Credit Facility
under which such Additional Term Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility” and an “Additional Term Credit
Facility,” any holder of such Additional Term Indebtedness or other applicable
Additional Term Secured Party shall constitute an “Additional Secured Party” and
an “Additional Term Secured Party,” and any Additional Term Agent for any such
Additional Term Secured Party shall constitute an “Additional Term Agent” and
(iii) any designated Additional ABL Indebtedness shall constitute “Additional
ABL Indebtedness,” any Additional ABL Credit Facility under which such
Additional ABL Indebtedness is or may be incurred shall constitute an
“Additional ABL Credit Facility,” any holder of such Additional ABL Indebtedness
or other applicable Additional ABL Secured Party shall constitute an “Additional
ABL Secured Party,” and any Additional ABL Agent for any such Additional ABL
Secured Party shall constitute an “Additional ABL Agent,” in each case for all
purposes under this Agreement.  The date on which the foregoing conditions shall
have been satisfied with respect to such Additional Indebtedness is herein
called the “Additional Effective Date.”  Prior to the Additional Effective Date
with respect to such Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the ABL Agent, the Term Loan
Agent and any other Additional Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is not then
designated.  On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of the ABL Agent, the Term Loan Agent and any other Additional Agent
then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is then designated.

 

(c)           In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Term Loan Agent and
any Additional Agent then party hereto agrees at the Company’s expense (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Term Loan Collateral
Documents, ABL Collateral Documents, or Additional Collateral Documents, as
applicable, and any blocked account, control or other agreements relating to any
security interest in Control Collateral or Cash Collateral, and to make or
consent to any filings or take any other actions, as may be reasonably deemed by
the Company to be necessary or reasonably desirable for any Lien on any
Collateral to secure such Additional Indebtedness to become a valid and
perfected Lien (with the priority contemplated by this Agreement), provided that
such amendment, restatement, waiver or supplement does not adversely affect the
validity, perfection or priority of the Lien of such Agent (subject, as to
priority, to the provisions of this Agreement) and (y) otherwise to reasonably
cooperate to effectuate a designation of Additional Indebtedness pursuant to
this Section 7.11 (including without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12  Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change.  The Term Loan Collateral Representative shall
act for the Term Loan Collateral Secured Parties as provided in this Agreement,
and shall be entitled to so

 

122

--------------------------------------------------------------------------------


 

act at the direction of the Requisite Term Holders from time to time.  Until a
Party (other than the existing Term Loan Collateral Representative) receives
written notice from the existing Term Loan Collateral Representative, in
accordance with Section 7.5 of this Agreement, of a change in the identity of
the Term Loan Collateral Representative, such Party shall be entitled to act as
if the existing Term Loan Collateral Representative is in fact the Term Loan
Collateral Representative.  Each Party (other than the existing Term Loan
Collateral Representative) shall be entitled to rely upon any written notice of
a change in the identity of the Term Loan Collateral Representative which
facially appears to be from the then existing Term Loan Collateral
Representative and is delivered in accordance with Section 7.5 and such Agent
shall not be required to inquire into the veracity or genuineness of such
notice.  Each existing Term Loan Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the Term Loan Collateral Representative.

 

The ABL Collateral Representative shall act for the ABL Collateral Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction of the Requisite ABL Holders from time to time.  Until a Party (other
than the existing ABL Collateral Representative) receives written notice from
the existing ABL Collateral Representative, in accordance with Section 7.5 of
this Agreement, of a change in the identity of the ABL Collateral
Representative, such Party shall be entitled to act as if the existing ABL
Collateral Representative is in fact the ABL Collateral Representative.  Each
Party (other than the existing ABL Collateral Representative) shall be entitled
to rely upon any written notice of a change in the identity of the ABL
Collateral Representative which facially appears to be from the then existing
ABL Collateral Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing ABL Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the ABL Collateral Representative.

 

Section 7.13  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Secured Parties, the Term Loan Secured Parties and
any Additional Secured Parties, respectively.  Nothing in this Agreement is
intended to or shall impair the rights of the Company or any other Credit Party,
or the obligations of the Company or any other Credit Party to pay the ABL
Obligations, the Term Loan Obligations and any Additional Obligations as and
when the same shall become due and payable in accordance with their terms.

 

Section 7.14  Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.15  Severability.  If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

Section 7.16  Attorneys Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other

 

123

--------------------------------------------------------------------------------


 

proceeding shall be entitled to recover its reasonable attorneys’ fees and all
other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

 

Section 7.17  VENUE; JURY TRIAL WAIVER.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RELATED THERETO, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18  Intercreditor Agreement.  This Agreement is the “ABL/Term Loan
Intercreditor Agreement” referred to in the ABL Credit Agreement, the “ABL/Term
Loan Intercreditor Agreement” referred to in the Term Loan Credit Agreement and
the “ABL/Term Loan Intercreditor Agreement or ABL/Secured Notes Intercreditor
Agreement” referred to in any Additional Credit Facility.  Nothing in this
Agreement shall be deemed to subordinate the right of any ABL Secured Party or
any Additional ABL Secured Party to receive payment to the right of any Term
Loan Secured Party or any Additional Term Secured Party to receive payment or of
any Term Loan Secured Party or any Additional Term Secured Party to receive
payment to the right of any ABL Secured Party or any Additional ABL Secured
Party to receive payment (whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the

 

124

--------------------------------------------------------------------------------


 

Parties that this Agreement shall effectuate a subordination of Liens as between
the ABL Secured Parties, or any Additional ABL Secured Parties, on the one hand,
and the Term Loan Secured Parties or any Additional Term Secured Parties, on the
other hand, but not a subordination of Indebtedness.

 

Section 7.19  No Warranties or Liability.  The Term Loan Agent, the ABL Agent
and any Additional Agent each acknowledges and agrees that none of the other
Parties has made any representation or warranty with respect to the execution,
validity, legality, completeness, collectability or enforceability of any other
ABL Document, any other Term Loan Document or any other Additional Document. 
Except as otherwise provided in this Agreement, the Term Loan Agent, the ABL
Agent and any Additional Agent will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

 

Section 7.20  Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Term Loan Document or
any Additional Document, the provisions of this Agreement shall govern.  The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the ABL Documents or any
Additional Documents.

 

Section 7.21  Information Concerning Financial Condition of the Credit Parties. 
None of the Term Loan Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Term Loan Obligations or any Additional
Obligations.  The Term Loan Agent, the ABL Agent and any Additional Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances.  In the event
the Term Loan Agent, the ABL Agent or any Additional Agent, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.

 

[Signature pages follow]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as the ABL Agent

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as the Term Loan Agent

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

--------------------------------------------------------------------------------

 


 

ACKNOWLEDGMENT

 

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term
Loan Secured Parties, any Additional Agent and any Additional Secured Parties
and will not do any act or perform any obligation which is not in accordance
with the agreements set forth in this Agreement.

 

CREDIT PARTIES:

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

A1 LEASING, INC.

 

ABBOTT AMBULANCE, INC.

 

ADAM TRANSPORTATION SERVICE, INC.

 

AFFILION, INC.

 

AIR AMBULANCE SPECIALISTS, INC.

 

AMBULANCE ACQUISITION, INC.

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

AMERICAN MEDICAL PATHWAYS, INC.

 

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

AMERICAN MEDICAL RESPONSE WEST

 

AMERICAN MEDICAL RESPONSE, INC.

 

AMR HOLDCO, INC.

 

ARIZONA OASIS ACQUISITION, INC.

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

BESTPRACTICES, INC.

 

BLYTHE AMBULANCE SERVICE

 

BROWARD AMBULANCE, INC.

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

EHR MANAGEMENT CO.

 

EMCARE ANESTHESIA PROVIDERS, INC.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EMCARE HOLDCO, INC.

 

EMCARE HOLDINGS INC.

 

EMCARE OF CALIFORNIA, INC.

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

EMCARE PHYSICIAN SERVICES, INC.

 

EMCARE, INC.

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

FLORIDA EMERGENCY PARTNERS, INC.

 

GOLD COAST AMBULANCE SERVICE

 

HANK’S ACQUISITION CORP.

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

HERREN ENTERPRISES, INC.

 

HOLIDAY ACQUISITION COMPANY, INC.

 

INTERNATIONAL LIFE SUPPORT, INC.

 

KUTZ AMBULANCE SERVICE, INC.

 

LIFECARE AMBULANCE SERVICE, INC.

 

LIFEFLEET SOUTHEAST, INC.

 

MEDEVAC MEDICAL RESPONSE, INC.

 

MEDEVAC MIDAMERICA, INC.

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

MEDIC ONE OF COBB, INC.

 

MEDI-CAR AMBULANCE SERVICE, INC.

 

MEDI-CAR SYSTEMS, INC.

 

MEDICWEST AMBULANCE, INC.

 

MEDICWEST HOLDINGS, INC.

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

MERCY LIFE CARE

 

MERCY, INC.

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

METRO AMBULANCE SERVICE, INC.

 

METRO AMBULANCE SERVICES, INC.

 

METROPOLITAN AMBULANCE SERVICE

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

NEVADA RED ROCK AMBULANCE, INC.

 

NEVADA RED ROCK HOLDINGS, INC.

 

PARAMED, INC.

 

PARK AMBULANCE SERVICE INC.

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

PUCKETT AMBULANCE SERVICE, INC.

 

RADIOLOGY STAFFING SOLUTIONS, INC.

 

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

RIVER MEDICAL INCORPORATED

 

SEMINOLE COUNTY AMBULANCE, INC.

 

SPRINGS AMBULANCE SERVICE, INC.

 

STAT HEALTHCARE, INC.

 

SUNRISE HANDICAP TRANSPORT CORP.

 

TEK AMBULANCE, INC.

 

TIDEWATER AMBULANCE SERVICE, INC.

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

V.I.P. PROFESSIONAL SERVICES, INC.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

CLINICAL PARTNERS MANAGEMENT COMPANY, LLC

 

EMS OFFSHORE MEDICAL SERVICES, LLC

 

NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.

 

SEAWALL ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Manager

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ACCESS 2 CARE, LLC

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC,

 

 

 

as manager of Access 2 Care, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC.,

 

 

 

as manager of Mission Care

 

 

 

Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE OF

 

 

 

MASSACHUSETTS, INC., as manager and

 

 

 

sole member of AMR Brockton, L.L.C.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE MID-

 

 

 

ATLANTIC, INC., as sole member of

 

 

 

American Medical Response Delaware Valley, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

APEX ACQUISITION LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

 

 

By:

EMCARE HOLDCO, INC.,

 

 

 

as member of EMS Management LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

By:

AMR HOLDCO, INC.,

 

 

 

as member of EMS Management LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

EVERRAD, LLC

 

 

 

 

 

 

By:

TEMPLETON READINGS, LLC, as sole

 

 

 

member of EverRad, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton

 

 

 

Readings, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MEDASSOCIATES, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of

 

 

 

MedAssociates, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MISSION CARE OF ILLINOIS, LLC

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager

 

 

 

of Mission Care of Illinois, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MISSION CARE OF MISSOURI, LLC

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as

 

 

 

manager of Mission Care of Missouri, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as

 

 

 

manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

MISSION CARE SERVICES, LLC

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as

 

 

 

manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MSO NEWCO, LLC

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of MSO Newco, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of

 

 

 

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex

 

 

 

Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

 

 

By:

AMERICAN MEDICAL PATHWAYS, INC.,

 

 

 

as sole member of ProvidaCare, L.L.C.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

REGIONAL EMERGENCY SERVICES, L.P.

 

 

 

 

 

 

By:

FLORIDA EMERGENCY PARTNERS, INC., as general partner of Regional Emergency
Services, L.P.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

SUN DEVIL ACQUISITION LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Sun Devil Acquisition LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

TEMPLETON READINGS, LLC

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton Readings, LLC

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EMERGENCY MEDICAL SERVICES L.P.

 

 

 

 

 

 

By:

EMERGENCY MEDICAL SERVICES CORPORATION, as general partner of Emergency Medical
Services L.P.

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

 

 

 

 

By:

/s/ Mark E. Bruning

 

 

 

Name:

Mark E. Bruning

 

 

 

Title:

President

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

CDRT ACQUISITION CORPORATION

 

 

 

 

 

 

By:

/s/William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

[SIGNATURE PAGES TO ABL/TERM LOAN INTERCREDITOR AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of                    , 20    , by [COMPANY](1) (the
“Company”).  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of May 25, 2011 between DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”) for the ABL Secured Parties and
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent (together
with its successors and assigns in such capacity from time to time, and as
further defined in the Intercreditor Agreement, the “Term Loan Agent”) for the
Term Loan Secured Parties.(2)  Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20     (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].(3)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Company hereby represents and
warrants to the ABL Agent, the Term Loan Agent, and any Additional Agent that:

 

(1)           the Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement;

 

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied; and

 

(3)           on the date hereof there does not exist, and after giving effect
to the designation of such Additional Indebtedness there will not exist, any
Event of Default.

 

Section 2.  Designation of Additional Indebtedness.  The Company hereby
designates such Additional Indebtedness as Additional Indebtedness and as
Additional [ABL] / [Term] Indebtedness under the Intercreditor Agreement.

 

--------------------------------------------------------------------------------

(1)           Revise as appropriate to refer to any permitted successor or
assign.

 

(2)                                  Revise as appropriate to refer to any
successor ABL Agent or Term Loan Agent and to add reference to any previously
added Additional Agent.

 

(3)                                  Revise as appropriate to refer to the
relevant Additional Credit Facility, Additional Secured Parties and any
Additional Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

 

[COMPANY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                               , 20    , among [COMPANY]
(the “Company”), DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”)(4) for the ABL Secured Parties, DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Loan Agent”)(5) for the Term Loan Secured Parties, [list
any previously added Additional Agent] [and insert name of each Additional Agent
under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of
May 25, 2011 (as amended, supplemented, waived or otherwise modified from time
to time, the “Intercreditor Agreement”) among the ABL Agent, [and] the Term Loan
Agent [and (list any previously added Additional Agent)].  Capitalized terms
used herein and not otherwise defined herein shall have the meaning specified in
the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20     (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list any applicable Additional
Secured Parties (the “Joining Additional Secured Parties”)] [and insert name of
each applicable Additional Agent (the “Joining Additional Agent”)].(6)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL]
[Term] Indebtedness by means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Secured Parties,](7) hereby agrees with the ABL Agent, the
Term Loan Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for itself
and on behalf of the Joining Additional Secured Parties,](8) hereby agrees to be
bound by the terms and

 

--------------------------------------------------------------------------------

(4)           Revise as appropriate to refer to any successor ABL Agent.

 

(5)           Revise as appropriate to refer to any successor Term Loan Agent.

 

(6)                                  Revise as appropriate to refer to the
relevant Additional Credit Facility, Additional Secured Parties and any
Additional Agent.

 

(7)                                  Revise as appropriate to refer to any
Additional Agent being added hereby and any Additional Secured Parties
represented thereby.

 

(8)                                  Revise references throughout as appropriate
to refer to the party or parties being added.

 

--------------------------------------------------------------------------------


 

provisions of the Intercreditor Agreement and shall, as of the Additional
Effective Date with respect to the Additional Credit Facility, be deemed to be a
party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  (a) The ABL Agent (for itself and on behalf
of the ABL Secured Parties), the Term Loan Agent (for itself and on behalf of
the Term Loan Secured Parties) and [each of] the Additional Agent[s](for itself
and on behalf of any Additional Secured Parties represented thereby) hereby
agree that the interests of the respective Secured Parties in the Liens granted
to the ABL Agent, the Term Loan Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Secured
Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including
without limitation any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the ABL Agent, the Term
Loan Agent, any Additional Agent or any Secured Party may be entitled or
subject.  The ABL Agent (for itself and on behalf of the ABL Secured Parties),
the Term Loan Agent (for itself and on behalf of the Term Loan Secured Parties),
and any Additional Agent party to the Intercreditor Agreement (for itself and on
behalf of any Additional Secured Parties represented thereby) (a) recognize the
existence and validity of the Additional Obligations represented by the
Additional Credit Facility, and (b) agree to refrain from making or asserting
any claim that the Additional Credit Facility or other applicable Additional
Documents are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations.  The
[Joining Additional Agent (for itself and on behalf of the Joining Additional
Secured Parties] (a) recognize[s] the existence and validity of the ABL
Obligations, the existence and validity of the Term Loan Obligations [and the
existence and validity of the Additional Obligations](9) and (b) agree[s] to
refrain from making or asserting any claim that the ABL Credit Agreement, the
Term Loan Credit Agreement, the other ABL Documents or Term Loan Documents or
the Additional Credit Facility or the Additional Documents](10), as the case may
be, are invalid or not enforceable in accordance with their terms as a result of
the circumstances surrounding the incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(9)           Add reference to any previously added Additional Obligations as
appropriate.

 

(10)                            Add reference to any previously added Additional
Credit Facility and related Additional Documents as appropriate.

 

2

--------------------------------------------------------------------------------


 

[Add Signatures]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][TERM LOAN CREDIT AGREEMENT][ADDITIONAL CREDIT FACILITY]
JOINDER

 

JOINDER, dated as of                               , 20    , among DEUTSCHE BANK
AG NEW YORK BRANCH, in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “ABL Agent”)(11) for the ABL Secured
Parties, DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Term Loan
Agent”)(12) for the Term Loan Secured Parties, [list any previously added
Additional Agent] [and insert name of additional Term Loan Secured Parties, Term
Loan Agent, ABL Secured Parties or ABL Agent, as applicable, being added hereby
as party] and any successors or assigns thereof, to the Intercreditor Agreement
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Intercreditor Agreement”) among the ABL Agent(13), [and]
the Term Loan Agent(14) [and (list any previously added Additional Agent)]. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
                   , 20     (the “Joining [ABL Credit Agreement][Term Loan
Credit Agreement][Additional Credit Facility]”), among [list any applicable
Credit Party], [list any applicable new ABL Secured Parties, Term Loan Secured
Parties or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][Term Loan Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][Term Loan][Additional]
Agent”)].(15)

 

The Joining [ABL][Term Loan][Additional] Agent, for itself and on behalf of the
Joining [ABL Secured Parties][Term Loan Secured Parties][Additional Secured
Parties],(16) hereby agrees with the Company and the other Grantors, the [ABL][
Term Loan][Additional] Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining [ABL][Term Loan][Additional]
Agent, for itself and on behalf of the Joining [ABL Secured Parties][Term Loan
Secured

 

--------------------------------------------------------------------------------

(11)         Revise as appropriate to refer to any successor ABL Agent.

 

(12)         Revise as appropriate to refer to any successor Term Loan Agent.

 

(13)                            Revise as appropriate to describe predecessor
ABL Agent or ABL Secured Parties, if joinder is for a new ABL Credit Agreement.

 

(14)                            Revise as appropriate to describe predecessor
Term Loan Agent or Term Loan Secured Parties, if joinder is for a new Term Loan
Credit Agreement.

 

(15)         Revise as appropriate to refer to the new credit facility, Secured
Parties and Agents.

 

(16)                            Revise as appropriate to refer to any Agent
being added hereby and any Secured Parties represented thereby.

 

--------------------------------------------------------------------------------


 

Parties][Additional Secured Parties],](17) hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term Loan] [Additional] Agent.  As of the date hereof, the Joining [ABL Credit
Agreement][Term Loan Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [Term Loan Credit Agreement] [Additional
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [Term Loan]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(17)         Revise references throughout as appropriate to refer to the party
or parties being added.

 

2

--------------------------------------------------------------------------------

 